 

Exhibit 10.1

 

Execution Version

 



 

 

CREDIT AGREEMENT

 

dated as of

 

August 12, 2019

 

among

 

RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH
LAUREN EUROPE SÀRL and RALPH LAUREN ASIA PACIFIC LIMITED,
as Borrowers,

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

and

 

WELLS FARGO BANK, N.A., HSBC BANK USA, N.A., ING BANK N.V., DUBLIN
BRANCH, and DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents

 

 

 

JPMORGAN CHASE BANK, N.A. and

BOFA SECURITIES, INC.,
as Bookrunners and Lead Arrangers

 



1 

Execution Version



 



Table of Contents

 





Page

 

ARTICLE I Definitions   5 SECTION 1.01.   Defined Terms   5 SECTION 1.02.  
Classification of Loans and Borrowings   37 SECTION 1.03.   Terms Generally   37
SECTION 1.04.   Accounting Terms; GAAP   37 SECTION 1.05.   Exchange Rates   38
SECTION 1.06.   Divisions   38 SECTION 1.07.   Lenders' Status   39      
ARTICLE II The Credits   39 SECTION 2.01.   Commitments   39 SECTION 2.02.  
Loans and Borrowings   40 SECTION 2.03.   Requests for Borrowings   41 SECTION
2.04.   Letters of Credit   42 SECTION 2.05.   Funding of Borrowings   48
SECTION 2.06.   Interest Elections   49 SECTION 2.07.   Termination and
Reduction of Commitments   52 SECTION 2.08.   Repayment of Loans; Evidence of
Debt   52 SECTION 2.09.   Prepayment of Loans   53 SECTION 2.10.   Fees   54
SECTION 2.11.   Interest; Eurocurrency Tranches   54 SECTION 2.12.   Alternate
Rate of Interest   55 SECTION 2.13.   Increased Costs   57 SECTION 2.14.   Break
Funding Payments   58 SECTION 2.15.   Taxes   59 SECTION 2.16.   Payments
Generally; Pro Rata Treatment; Sharing of Set-offs   63 SECTION 2.17.  
Mitigation Obligations; Replacement of Lenders   64 SECTION 2.18.   Change in
Law   65 SECTION 2.19.   Defaulting Lenders   66 SECTION 2.20.   Extension of
Maturity Date.   67       ARTICLE III Representations and Warranties   69
SECTION 3.01.   Organization; Powers   69 SECTION 3.02.   Authorization;
Enforceability   69 SECTION 3.03.   Governmental Approvals; No Conflicts   69
SECTION 3.04.   Financial Condition; No Material Adverse Change   69 SECTION
3.05.   Properties   70 SECTION 3.06.   Litigation and Environmental Matters 
 70 SECTION 3.07.   Compliance with Laws and Agreements   70

 



2 

Execution Version



 

SECTION 3.08.   Investment Company Status   71 SECTION 3.09.   Taxes   71
SECTION 3.10.   ERISA   71 SECTION 3.11.   Disclosure   72 SECTION 3.12.  
Subsidiary Guarantors   72 SECTION 3.13.   Anti-Corruption Laws and Sanctions 
 72 SECTION 3.14.   EEA Financial Institutions   72 SECTION 3.15.   Plan Assets;
Prohibited Transactions   72 SECTION 3.16.   Margin Regulations   73      
ARTICLE IV Conditions   73 SECTION 4.01.   Effective Date   73 SECTION 4.02.  
Each Credit Event   75 SECTION 4.03.   Additional Condition to Initial Borrowing
by Subsidiary Borrowers   75       ARTICLE V Affirmative Covenants   76 SECTION
5.01.   Financial Statements; Ratings Change and Other Information   76 SECTION
5.02.   Notices of Material Events   77 SECTION 5.03.   Existence; Conduct of
Business   78 SECTION 5.04.   Payment of Obligations   78 SECTION 5.05.  
Maintenance of Properties; Insurance   78 SECTION 5.06.   Books and Records;
Inspection Rights   79 SECTION 5.07.   Compliance with Laws   79 SECTION 5.08.  
Compliance with Swiss Non-Bank Rules   79 SECTION 5.09.   Use of Proceeds and
Letters of Credit   79 SECTION 5.10.   Guarantee Agreement Supplement   80      
ARTICLE VI Negative Covenants   80 SECTION 6.01.   Indebtedness   80 SECTION
6.02.   Liens   81 SECTION 6.03.   Sale of Assets   82 SECTION 6.04.  
Fundamental Changes   82 SECTION 6.05.   Investments, Loans, Advances,
Guarantees and Acquisitions   83 SECTION 6.06.   Transactions with Affiliates 
 84 SECTION 6.07.   Consolidated Leverage Ratio   84 SECTION 6.08.  
Anti-Corruption Laws and Sanctions   84       ARTICLE VII Events of Default   84
      ARTICLE VIII The Administrative Agent   87       ARTICLE IX Guarantee   90
SECTION 9.01.   Guarantee   90 SECTION 9.02.   No Subrogation   91 SECTION
9.03.   Amendments, etc. with respect to the Subsidiary Obligations   92

 



3 

Execution Version



 

SECTION 9.04.   Guarantee Absolute and Unconditional   92 SECTION 9.05.  
Reinstatement   93 SECTION 9.06.   Payments   93 SECTION 9.07.   Keepwell   93
      ARTICLE X Miscellaneous   94 SECTION 10.01.   Notices   94 SECTION
10.02.   Waivers; Amendments   96 SECTION 10.03.   Expenses; Indemnity; Damage
Waiver   97 SECTION 10.04.   Successors and Assigns   98 SECTION 10.05.  
Survival   102 SECTION 10.06.   Counterparts; Integration; Effectiveness   102
SECTION 10.07.   Severability   102 SECTION 10.08.   Right of Setoff   103
SECTION 10.09.   Governing Law; Jurisdiction; Consent to Service of Process 
 103 SECTION 10.10.   WAIVER OF JURY TRIAL   104 SECTION 10.11.   Headings   104
SECTION 10.12.   Confidentiality   104 SECTION 10.13.   Satisfaction in
Applicable Currency   105 SECTION 10.14.   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions   105 SECTION 10.15.   No Fiduciary Duty 
 106 SECTION 10.16.   USA PATRIOT Act   106 SECTION 10.17.   Acknowledgement 
 107 SECTION 10.18.   Existing Credit Agreement   107

 



SCHEDULES:

Schedule 2.01 -- Commitments and Letter of Credit Commitments

Schedule 2.04 -- Existing Letters of Credit

Schedule 3.12 -- Subsidiary Guarantors

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.05 -- Existing Investments

 

EXHIBITS: 

Exhibit A -- Form of Assignment and Assumption Exhibit B -- Form of Opinion of
Loan Parties’ Counsel Exhibit C -- Form of Guarantee Agreement Exhibit D-1 --
Form of New Lender Supplement Exhibit D-2 -- Form of Commitment Increase
Supplement Exhibit E-1 -- Form of U.S. Tax Compliance Certificate for Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes Exhibit
E-2 -- Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes Exhibit E-3 -- Form of U.S.
Tax Compliance Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes Exhibit E-4 -- Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes

 



4 

Execution Version





 

CREDIT AGREEMENT, dated as of August 12, 2019 (this “Agreement”), among RALPH
LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN EUROPE SÀRL, RALPH LAUREN ASIA
PACIFIC LIMITED, the LENDERS party hereto, BANK OF AMERICA, N.A., as Syndication
Agent, WELLS FARGO BANK, N.A., HSBC BANK USA, N.A., ING BANK N.V., DUBLIN BRANCH
and DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agents, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.   Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. Only Loans denominated in
dollars may be ABR Loans.

 

“Additional Commitment Lender” has the meaning assigned to such term in Section
2.20(d).

 

“Adjusted Debt” means, for any date, for the Parent Borrower and its
Subsidiaries, all Indebtedness plus all Operating Lease Obligations (in each
case, computed on a consolidated basis) outstanding on such date.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder, together with any non-U.S. Affiliate of JPMorgan, to
the extent that JPMorgan determines that it is necessary or appropriate to use
such non-U.S. Affiliate in acting as administrative agent hereunder. Any
obligations owed by any Borrower to the Administrative Agent hereunder shall be
owed solely to JPMorgan, and not to any Affiliate of JPMorgan, unless such
Borrower otherwise agrees in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



5 

Execution Version

 

“Agent Party” has the meaning assigned to such term in Section 10.01(d).

 

“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

 

“Alternative Currency” means (a) Euros, Hong Kong Dollars and Yen and (b) any
other currency (other than dollars) that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent, the Lenders and,
in the case of an Alternative Currency Letter of Credit, the applicable Issuing
Bank.

 

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent, calculated in accordance with Section 1.05, of the aggregate undrawn
and unexpired amount of all outstanding Alternative Currency Letters of Credit
at such time plus (b) the Dollar Equivalent, calculated in each case using the
Exchange Rate at the time the applicable LC Disbursement is made, of the
aggregate principal amount of all LC Disbursements in respect of Alternative
Currency Letters of Credit that have not yet been reimbursed at such time.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.19 “Applicable Percentage” shall mean the percentage of
the total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by each Lender’s Commitment. If the Commitments have terminated or
expired, “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the aggregate principal amount of the Revolving Credit Exposure
represented by the aggregate outstanding principal amount of such Lender’s
Revolving Credit Exposure.

 



6 

Execution Version

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, or
with respect to the commitment fees payable hereunder, or with respect to the
Applicable Commercial Letter of Credit Rate, or with respect to the Applicable
Standby Letter of Credit Rate, as the case may be, the applicable rate per annum
set forth below (expressed in basis points) under the caption “Eurocurrency
Spread” or “Commitment Fee Rate” or “Applicable Commercial Letter of Credit
Rate” or “Applicable Standby Letter of Credit Rate”, as the case may be, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:

 

Level Index Debt Ratings Eurocurrency
Spread Commitment
Fee Rate Applicable
Standby Letter of
Credit Rate Applicable
Commercial
Letter of
Credit Rate Level I ³ AA- by S&P or Aa3
by Moody’s 50.00 4.00 50.00 25.00 Level II A+ by S&P or A1 by
Moody’s and not
Level I 62.50 5.00 62.50 31.25 Level III A by S&P or A2 by
Moody’s and not
Level I or II 75.00 6.50 75.00 37.50 Level IV A- by S&P or A3 by
Moody’s and not
Level I, II or III 87.50 9.00 87.50 43.75 Level V < A- by S&P or A3 by
Moody’s 100.00 10.00 100.00 50.00

 

For purposes of the foregoing, (i) if both Moody’s and S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next-to-last sentence of this definition), then such rating
agency shall be deemed to have established a rating for the Index Debt in Level
V; (ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Parent Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
both such rating agencies shall cease to be in the business of rating corporate
debt obligations, the Parent Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. If either (but not both) of Moody’s and S&P shall cease to have in
effect a rating (whether as a result of such agency ceasing to be in the
business of rating corporate debt obligations or otherwise), the Applicable Rate
shall be determined by reference to the rating of the other rating agency.

 



7 

Execution Version

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Commitment” means, as to any Lender at any date of determination, an
amount in dollars equal to the excess, if any, of (a) the amount of such
Lender’s Commitment in effect on such date over (b) the Revolving Credit
Exposure of such Lender on such date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 



8 

Execution Version

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blocking Regulation” has the meaning assigned to such term in Section 3.13.

 

“Borrower” means, as applicable, the Parent Borrower or the applicable
Subsidiary Borrower.

 

“Borrower Qualified Keepwell Provider” means any Qualified Keepwell Provider
that is a Borrower.

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Parent Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (i) any day on which banks are not
open for dealings in dollar deposits or deposits in the applicable Alternative
Currency in the London interbank market, (ii) in the case of a Eurocurrency Loan
denominated in Euros, any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer System is not open for settlement of payment
in Euros or (iii) in the case of a Eurocurrency Loan denominated in an
Alternative Currency other than Euro, any day on which banks are not open for
dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.

 

“Change in Control” means the occurrence of any of the following:

 

(i) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Parent Borrower to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders (as defined below);

 

(ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the issued and outstanding Voting Stock of the Parent Borrower,
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change in Control: (I) any acquisition by the Parent Borrower or (II) any
acquisition by one or more of the Permitted Holders; or

 



9 

Execution Version

 

(iii) during any period of 12 consecutive months, Present Directors and/or New
Directors (as such terms are defined below) cease for any reason to constitute a
majority of the Parent Borrower’s board of directors; or

 

(iv) the Parent Borrower ceases to beneficially own, directly or indirectly, and
control, directly or indirectly, 100% of the issued and outstanding Equity
Interests of any Subsidiary Borrower (including, without limitation, by means of
any third party claiming a better right in the Equity Interests of a Swiss
Borrower before a court in Switzerland).

 

The following terms have the meanings indicated: “Permitted Holders” shall mean,
as of the date of determination: (A) any and all of Ralph Lauren (an
individual), his spouse, his siblings and their spouses, and descendants of them
(whether natural or adopted) (collectively, the “Lauren Group”); and (B) any
trust established and maintained primarily for the benefit of any member of the
Lauren Group and any entity controlled by any member of the Lauren Group.
“Present Directors” shall mean individuals who on the Effective Date are members
of the Parent Borrower’s board of directors. “New Directors” shall mean any
directors of the board of directors of the Parent Borrower whose election as of
or following the Effective Date by the Parent Borrower’s board of directors or
whose nomination for election by the shareholders of the Parent Borrower was
approved by a vote of a majority of the directors of the board of directors of
the Parent Borrower who, at the time of such vote, were either Present Directors
or New Directors but excluding any such individual whose initial assumption of
office occurs solely as a result of an actual or threatened proxy contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Parent Borrower’s board of directors.

 

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change after the date of this
Agreement in any law, rule, treaty or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.13(b), by any office
of such Lender from or at which Loans and/or Letters of Credit are made or
issued, or are booked, as the case may be, in accordance with the terms of this
Agreement) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case in clauses (x) and (y) be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued.

 



10 

Execution Version

 

“Co-Documentation Agents” means Wells Fargo Bank, N.A., HSBC Bank USA N.A., ING
Bank N.V., Dublin Branch, and Deutsche Bank Securities Inc., each in its
capacity as co-documentation agents and its successors in such capacity.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued by an Issuing Bank for the account of the Parent Borrower or jointly and
severally for the account of the Parent Borrower and any of its Subsidiaries for
the purchase of goods in the ordinary course of business.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 or (c) increased from time to time pursuant to Section 2.01(b),
provided that, at the Parent Borrower’s election, up to $500,000,000 of the
Lenders’ commitments hereunder may be denominated in an Alternative Currency.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, in
the New Lender Supplement pursuant to which such Lender shall become a party
hereto or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $500,000,000.

 

“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D-2.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 10.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



11 

Execution Version

 

“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including any noncash impairment of
assets, and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business and including
non-cash charges arising from the application of Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable)), (f) Consolidated Lease Expense, (g) charges
incurred during such period in connection with restructuring or reorganization
changes, including without limitation post-closing restructuring, reorganization
and/or integration charges or costs, and (h) non-recurring fees and expenses
relating to Permitted Acquisitions or other acquisitions of property or a series
of related acquisitions of property, provided that for purposes of clause (g)
and this clause (h) the aggregate amount of such charges, fees and expenses
shall not exceed in any rolling four quarter period an amount equal to 20% of
Consolidated EBITDAR for such period and minus, (x) to the extent included in
the statement of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) any extraordinary or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) income tax credits
(to the extent not netted from income tax expense) and (y) any cash payments
made during such period in respect of items described in clause (e) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis in accordance with GAAP; provided,
that for the purposes of determining the Consolidated Leverage Ratio of the
Parent Borrower as set forth in Section 6.07 (A) for the four fiscal quarter
period ending September 28, 2019, Consolidated EBITDAR shall be deemed to equal
Consolidated EBITDAR for the two fiscal quarters ending September 28, 2019
multiplied by 2 and (B) for the four fiscal quarter period ending December 28,
2019, Consolidated EBITDAR shall be deemed to equal Consolidated EBITDAR for the
three fiscal quarters ending December 28, 2019 multiplied by 4/3.

 



12 

Execution Version

 

For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Parent Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDAR for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDAR (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDAR (if negative) attributable thereto for such Reference Period, and (ii)
if during such Reference Period the Parent Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDAR for such Reference Period
shall be calculated after giving pro forma effect thereto (taking into account
(A) such cost savings as may be determined by the Parent Borrower in a manner
consistent with the evaluation performed by the Parent Borrower in deciding to
make such Material Acquisition, as presented to the Parent Borrower’s board of
directors, provided that the Parent Borrower may take into account such cost
savings only if it in good faith determines on the date of calculation that it
is reasonable to expect that such cost savings will be implemented within 120
days following the date of such Material Acquisition (or in the case of any
calculation made subsequent to such 120th day, that such cost savings have, in
fact, been implemented) and (B) all transactions that are directly related to
such Material Acquisition and are entered into in connection and substantially
contemporaneously therewith) as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or other assets or series of
related acquisitions of property that (a) constitutes (i) assets comprising all
or substantially all of a business or operating unit of a business, (ii) all or
substantially all of the common stock or other Equity Interests of a Person,
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such licensee’s rights
under such license) under a trademark license to such licensee from the Parent
Borrower or any of its Affiliates (the “Acquired Rights”) or (iv) the
acquisitions and licenses of intellectual property by the Parent Borrower and
its Subsidiaries, and (b) involves the payment of consideration by the Parent
Borrower and its Subsidiaries in excess of $25,000,000; “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Parent Borrower or any of its Subsidiaries in
excess of $25,000,000. In making any calculation pursuant to this paragraph with
respect to a Material Acquisition of a Person, business or rights for which
quarterly financial statements are not available, the Parent Borrower shall base
such calculation on the financial statements of such Person, business or rights
for the then most recently completed period of 12 consecutive calendar months
for which such financial statements are available and shall deem the
contribution of such Person, business or rights to Consolidated EBITDAR for the
period from the beginning of the applicable Reference Period to the date of such
Material Acquisition to be equal to the product of (x) the number of days in
such period divided by 365 multiplied by (y) the amount of Consolidated EBITDAR
of such Person, business or rights for the 12-month period referred to above
(calculated on the basis set forth in this definition). In making any
calculation pursuant to this paragraph in connection with an acquisition of
Acquired Rights to be followed by the granting of a new license of such Acquired
Rights (or any rights derivative therefrom), effect may be given to such grant
of such new license (as if it had occurred on the date of such acquisition) if,
and only if, the Parent Borrower in good faith determines on the date of such
calculation that it is reasonable to expect that such grant will be completed
within 120 days following the date of such acquisition (or in the case of any
calculation made subsequent to such 120th day, that such grant has, in fact,
been completed).

 

“Consolidated Lease Expense” means, for any period, the aggregate “operating
lease cost” (as such amount is determined in accordance with GAAP) included in
the income statement reported in the Parent Borrower’s Quarterly Report on Form
10-Q filed with the Securities and Exchange Commission for the quarter ended
June 29, 2019 (and for fiscal periods reported thereafter), associated with
Operating Lease Obligations of the Parent Borrower and its Subsidiaries for each
Operating Lease outstanding during such period. Such amount does not incorporate
or include any amounts payable under the Finance Leases of the Parent Borrower
and its Subsidiaries.

 



13 

Execution Version

 

“Consolidated Leverage Ratio” means on the last day of any Fiscal Quarter, the
ratio of (a) Adjusted Debt on such day to (b) Consolidated EBITDAR for the
period of four consecutive Fiscal Quarters ending on such day.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent Borrower or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Parent Borrower) in which the Parent
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Parent Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Parent Borrower and its Subsidiaries after all appropriate adjustments in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization) over (b) all of the
aggregate liabilities of the Parent Borrower and its Subsidiaries, including all
items which, in accordance with GAAP, would be included on the liability side of
the balance sheet (other than Equity Interests, treasury stock, capital surplus
and retained earnings), in each case determined on a consolidated basis (after
eliminating all inter-company items) in accordance with GAAP; provided, however,
that in calculating Consolidated Net Worth the effects of the Statement of
Financial Accounting Standards No. 142 (or the corresponding Accounting
Standards Codification Topic, as applicable) shall be disregarded.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 



14 

Execution Version

 

“Covered Party” has the meaning set forth in Section 10.17.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) fund all or any portion of its participation in a Letter of
Credit or (iii) pay over to any other Credit Party any other amount required to
be paid by it hereunder that is not subject to a good faith dispute, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Parent Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar Equivalent” means, on any date of determination, with respect to any
amount hereunder denominated in an Alternative Currency, the amount of dollars
determined pursuant to Section 1.05 using the Exchange Rate with respect to such
Alternative Currency at the time in effect under the provisions of such Section.

 



15 

Execution Version

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States of America.

 

“EEA Financial Institution” means (a) any financial institution established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(ii) (subject to such consents, if any, as may be
required under Section 10.04(b)).

 

“Eligible Contract Participant” means any entity that constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to
human health and safety (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions), as have been, are, or in the future become, in effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



16 

Execution Version

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) with respect to any Plan the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan under Section 4042 of ERISA; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition upon
any Loan Party or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of participating member states of the European
Monetary Union.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 



17 

Execution Version

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate determined by the Administrative Agent at which such Alternative Currency
may be exchanged into dollars, as set forth at approximately 11:00 a.m., London
time, on such day (or, in the case of any calculation involving the amount of
any LC Disbursement under any Alternative Currency Letter of Credit, at the time
payment thereof is made) on the applicable Reuters World Spot Page. In the event
that any such rate does not appear on any Reuters World Spot Page, the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Parent Borrower for such purpose or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such Alternative Currency are
then being conducted, at 11:00 a.m., local time, on such day (or, in the case of
any calculation involving the amount of any LC Disbursement under any
Alternative Currency Letter of Credit, at the time payment thereof is made) for
the purchase of the applicable Alternative Currency for delivery two Business
Days later, provided that, if at the time of any such determination, for any
reason, no such spot rate is being quoted, after consultation with the Parent
Borrower, the Administrative Agent may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in an Alternative Currency, each of: (a) at least once
during each calendar month, (b) if an Event of Default has occurred and is
continuing, any Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and (c) each date (with such date
to be reasonably determined by the Administrative Agent) that is on or about the
date of (i) a Borrowing Request or an Interest Election Request or (ii) each
request for the issuance, amendment, renewal or extension of any Letter of
Credit.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
applicable or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an Eligible Contract Participant at the time
the guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by any other Governmental Authority as a result of a
present or former connection between the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by any Loan Party
under any Loan Document and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by any Loan Party under any Loan Document having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Non-U.S.
Lender, including any Issuing Bank that is a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.17(b)), any
United States withholding tax that is imposed on amounts payable to such
Non-U.S. Lender at the time such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding tax pursuant
to Section 2.15(a), (d) any withholding tax that is imposed on amounts payable
to a Lender that is attributable to such Lender’s failure to comply with Section
2.15(e) or (f), (e) any taxes assessed on a recipient under the laws of the
Netherlands, if and to the extent such taxes become payable as a result of such
recipient having a substantial interest (aanmerkelijk beland) as defined in the
Dutch Income Tax Act (Wet inkomstenbelasting 2001) in a Loan Party that is
resident in the Netherlands for tax purposes and (f) any United States
withholding tax that is imposed by reason of FATCA.

 



18 

Execution Version

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of February 11, 2015, among the Parent Borrower, the additional
borrowers party thereto, the several banks and other financial institutions
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
heretofore amended, supplemented or otherwise modified.

 

“Existing Maturity Date” has the meaning assigned to such term in Section
2.20(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 



19 

Execution Version

 

 

“Finance Lease” means any lease of property classified as a “finance lease” on
both the balance sheet and income statement for financial reporting purposes
under GAAP.

 

“Finance Lease Obligations” means, as applied to any Person, an obligation that
is required to be accounted for as a Finance Lease (and not an Operating Lease)
on both the balance sheet and income statement for financial reporting purposes
in accordance with GAAP. At the time any determination thereof is to be made,
the amount of the liability in respect of a Finance Lease would be the amount
required to be reflected as a liability on such balance sheet in accordance with
GAAP.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.

 

“Fiscal Quarter” means with respect to the Parent Borrower and its Subsidiaries,
and with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks, 26 calendar weeks, 39 calendar weeks and 52 or 53 calendar
weeks, as the case may be, after the end of the prior Fiscal Year or (b) such
other quarterly periods as the Parent Borrower shall adopt after giving prior
written notice thereof to the Lenders.

 

“Fiscal Year” means with respect to the Parent Borrower and its Subsidiaries,
(a) the 52- or 53-week annual period, as the case may be, ending on the Saturday
nearest to March 31 of each calendar year or (b) such other fiscal year as the
Parent Borrower shall adopt with the prior written consent of the Required
Lenders (which consent shall not be unreasonably withheld). Any designation of a
particular Fiscal Year by reference to a calendar year shall mean the Fiscal
Year ending during such calendar year.

 

“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, state-owned or state-controlled
entity, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 



20

Execution Version

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent Borrower in good faith.

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit C.

 

“Guarantor” means (a) with respect to both the Parent Borrower Obligations and
the Subsidiary Obligations, each Domestic Subsidiary that becomes a party to the
Guarantee Agreement on the Effective Date and each Domestic Subsidiary that,
subsequent to the Effective Date, becomes a Significant Subsidiary (as defined
in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal Regulations)
and (b) with respect to the Subsidiary Obligations only, the Parent Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

 

“HKD Screen Rate” means, with respect to any Interest Period, the percentage
rate per annum for deposits in Hong Kong Dollars for a period beginning on the
first day of such Interest Period and ending on the last day of such Interest
Period, displayed under the heading “HKAB HKD Interest Settlement Rates” on the
Reuters Screen HKABHIBOR Page (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as selected by the Administrative Agent from time to
time in its reasonable discretion) as of 11:00 a.m. Hong Kong time two business
days prior to the commencement of such Interest Period.

 



21

Execution Version

 

“Hong Kong Dollars” means the lawful currency of Hong Kong.

 

“IBA” has the meaning assigned to such term in Section 2.12.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business and any earnout obligations or similar deferred or
contingent purchase price obligations not overdue or which do not appear as a
liability on a balance sheet of such Person incurred in connection with any
acquisition of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all of a business or
operating unit of a business, (ii) all or substantially all of the common stock
or other Equity Interests of a Person or (iii) in any case where clauses (i) and
(ii) above are inapplicable, the Acquired Rights), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person (to the
extent of such Person’s interest in such property), whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Finance Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all payment and performance obligations of every kind, nature and
description of such Person under or in connection with Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
purposes of all calculations provided for in this Agreement, there shall be
disregarded any Guarantee of any Person in respect of any Indebtedness of any
other Person with which the accounts of such first Person are then required to
be consolidated in accordance with GAAP. For the avoidance of doubt, any amounts
available and not drawn under the Commitment shall be deemed not to be
Indebtedness.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning assigned to it in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

 



22

Execution Version

 

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, beginning September 30, 2019, and (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Parent Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate, or
HKD Screen Rate, as applicable) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate, or HKD Screen Rate, as applicable, for the longest period for
which the LIBO Screen Rate, or HKD Screen Rate, as applicable, is available for
the applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate, or HKD Screen Rate, as applicable, for the shortest
period (for which that LIBO Screen Rate, or HKD Screen Rate, as applicable, is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business unit of, any other Person, or any direct or
indirect loan, advance or capital contribution by such Person to any other
Person. In computing the amount involved in any Investment at the time
outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included, (b)
there shall not be deducted from the amounts invested in such other Person any
amounts received as earnings (in the form of dividends, interest or otherwise)
on such Investment or as loans from such other Person and (c) unrealized
increases or decreases in value, or write-ups, write-downs or write-offs, of
Investments in such other Person shall be disregarded.

 



23

Execution Version

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.
or Bank of America, N.A., with respect to Letters or Credit issued by each of
them or (b) any other Lender that becomes an Issuing Bank pursuant to Section
2.04(l), with respect to Letters of Credit issued by it, and in each case its
successors in such capacity as provided in Section 2.04(j); provided that,
unless JPMorgan Chase Bank, N.A. or Bank of America, N.A. (as applicable)
otherwise agrees in writing in its sole discretion, Letters of Credit issued by
JPMorgan Chase Bank, N.A. and Bank of America, N.A. shall be limited to the
amount set forth on Schedule 2.01. In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate; provided, however, that no arrangement of a
type described in this sentence shall be permitted if, immediately after giving
effect thereto, amounts would become payable by the Parent Borrower under
Section 2.13 or 2.15 that are in excess of those that would be payable under
such Section if such arrangement were not implemented and, provided, further,
that the fees payable to any such Affiliate shall be subject to the second
sentence of Section 2.10(b).

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).

 

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (other than Alternative Currency Letters of
Credit) at such time, (b) the aggregate amount of all LC Disbursements under
Letters of Credit (other than Alternative Currency Letters of Credit) that have
not yet been reimbursed by or on behalf of the Parent Borrower at such time and
(c) the Alternative Currency LC Exposure at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

“Lead Arrangers” means, individually or collectively, JPMorgan Chase Bank, N.A.
and BofA Securities, Inc., in their capacity as lead arrangers, and each of
their successors in such capacity.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
New Lender Supplement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks.

 



24

Execution Version

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

 

“LIBO Screen Rate” means, for any Interest Period, (i) with respect to any
Eurocurrency Borrowing for any applicable currency (other than Hong Kong
Dollars) and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), and (ii) with respect to any Eurocurrency Borrowing denominated in
Hong Kong Dollars and for any Interest Period with respect thereto, the HKD
Screen Rate; provided that if the LIBO Screen Rate as determined pursuant to
clauses (i) and (ii) of this definition would be less than zero, the LIBO Screen
Rate shall be deemed to zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement or title retention agreement (or any Finance Lease Obligations having
substantially the same economic effect as any of the foregoing, but in any event
not in respect of any Operating Lease Obligations) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan Documents” means this Agreement and the Guarantee Agreement.

 

“Loan Party” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 



25

Execution Version

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and the Subsidiaries taken as a whole or (b) the rights and remedies,
taken as a whole, of the Administrative Agent and the Lenders under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Parent
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means, subject to extension in accordance with Section 2.20,
August 12, 2024.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, contributed to or required to be contributed to by any Loan Party or
its ERISA Affiliates.

 

“Net Income” (“Net Loss”) means with respect to any Person or group of Persons,
as the case may be, for any fiscal period, the difference between (a) gross
revenues of such Person or group of Persons and (b) all costs, expenses and
other charges incurred in connection with the generation of such revenue
(including, without limitation, taxes on income), determined on a consolidated
or combined basis, as the case may be, and in accordance with GAAP.

 

“New Lender” has the meaning assigned to such term in Section 2.01(c).

 

“New Lender Supplement” has the meaning assigned to such term in Section
2.01(c).

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.20(b).

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Notice Date” has the meaning assigned to such term in Section 2.20(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it in its reasonable discretion; provided, further, that if any of the
aforesaid rates as so determined be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 



26

Execution Version

 

“Operating Lease” means any lease of property classified as an “operating lease”
on both the balance sheet and income statement for financial reporting purposes
under GAAP.

 

“Operating Lease Obligations” means, as applied to any Person, an obligation
that is required to be accounted for as an Operating Lease (and not a Finance
Lease). At the time any determination thereof is to be made, the amount of the
liability in respect of an Operating Lease would be the amount required to be
reflected as a liability on such balance sheet in accordance with GAAP.

 

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Parent Borrower” means Ralph Lauren Corporation, a Delaware corporation.

 

“Parent Borrower Obligations” means the unpaid principal of and interest on the
Loans made to and reimbursement obligations of the Parent Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of the Parent Borrower and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Parent Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) and all other obligations and liabilities of the Parent Borrower to
the Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement, any
guarantee thereof or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Parent Borrower pursuant hereto) or otherwise.

 



27

Execution Version

 

“Participant” has the meaning set forth in Section 10.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 10.04(c)(i).

 

“Patriot Act” has the meaning assigned to such term in Section 10.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Parent Borrower or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Borrower or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person,
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Parent
Borrower or any of its Affiliates or (iv) intellectual property or licenses of
intellectual property, provided that:

 

(a)       the assets so acquired or, as the case may be, the assets of the
Person so acquired shall be in a Related Line of Business;

 

(b)       no Default shall have occurred and be continuing at the time thereof
or would result therefrom;

 

(c)       such acquisition shall be effected in such manner so that the acquired
Equity Interests, assets or rights are owned either by the Parent Borrower or a
Subsidiary and, if effected by merger, consolidation or amalgamation, the
continuing, surviving or resulting entity shall be the Parent Borrower or a
Subsidiary, provided that, nothing in this clause shall be deemed to limit the
ability of the Parent Borrower or any Subsidiary to grant to a different
licensee any acquired license rights described in clause (iii) above (or any
rights derivative therefrom); and

 

(d)       the Parent Borrower and its Subsidiaries shall be in compliance, on a
pro forma basis after giving effect to such acquisition, with the covenant
contained in Section 6.07 recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available, as if such acquisition had occurred on the first day of each relevant
period for testing such compliance.

 



28

Execution Version

 

“Permitted Encumbrances” means:

 

(a)   Liens imposed by law for taxes and duties, assessments, governmental
charges or levies that are not yet due or are being contested in compliance with
Section 5.04;

 

(b)   landlords, carriers’, warehousemen’s, mechanics’, shippers’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)   pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations, and pledges and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements;

 

(d)   pledges and deposits to secure the performance of tenders, bids, trade
contracts, leases, public or statutory obligations, warranty requirements,
surety and appeal bonds, bonds posted in connection with actions, suits or
proceedings, performance and bid bonds and other obligations of a like nature,
in each case in the ordinary course of business;

 

(e)   Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Parent Borrower or any of its Subsidiaries;

 

(f)    judgment, attachment or other similar liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(g)   easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary; and

 

(h)   possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)   direct obligations of, or obligations the principal of and interest on
which are directly and fully guaranteed or insured by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America);

 

(b)   investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

 



29

Execution Version

 

(c)   investments in certificates of deposit, eurocurrency time deposits,
banker’s acceptances and time deposits maturing within three years from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any commercial bank which
has a combined capital and surplus and undivided profits of not less than
$100,000,000;

 

(d)   repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;

 

(e)   securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;

 

(f)    securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

 

(g)   shares of money market funds that (i) comply with the criteria set forth
in (a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;

 

(h)   in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets; and

 

(i)     corporate debt obligations with a Moody’s rating of at least A3 or an
S&P rating of at least A-, or their equivalent, as follows:

 

(i)    corporate notes and bonds; and

 

(ii)    medium term notes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).

 



30

Execution Version

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent in its reasonable discretion) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent in its reasonable
discretion). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.

 

“Priority Indebtedness” means (a) Indebtedness of the Parent Borrower or any
Subsidiary (other than that described in Section 6.01(e)) secured by any Lien on
any asset(s) of the Parent Borrower or any Subsidiary and (b) Indebtedness of
any Subsidiary which is not a Guarantor, in each case owing to a Person other
than the Parent Borrower or any Subsidiary.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 10.17.

 

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party (other than any Loan Party that is a Foreign Subsidiary of the Parent
Borrower) that, at all times during the Swap Guarantee Eligibility Period, has
total assets exceeding $10,000,000 or otherwise constitutes an Eligible Contract
Participant and can cause another person to qualify as an Eligible Contract
Participant with respect to such Swap Obligation at such time by entering into a
keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Register” has the meaning set forth in Section 10.04(b)(iv).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 



31

Execution Version

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Line of Business” means: (a) any line of business in which the Parent
Borrower or any of its Subsidiaries is engaged as of, or immediately prior to,
the Effective Date, (b) any wholesale, retail or other distribution of products
or services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

 

“Required Lenders” means, subject to Section 2.19(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.

 

“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 



32

Execution Version

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card, credit card or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Parent Borrower or any of the Subsidiary
Borrowers and any Lender or affiliate thereof.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by the Parent
Borrower or any of the Subsidiary Borrowers and any Person that is a Lender or
an affiliate of a Lender at the time such Swap Agreement is entered into.

 

“Standby Letter of Credit” means an irrevocable letter of credit pursuant to
which an Issuing Bank agrees to make payments in dollars or an Alternative
Currency for the account of the Parent Borrower or jointly and severally for the
account of the Parent Borrower and any of its Subsidiaries in respect of
obligations of the Parent Borrower or any of its Subsidiaries incurred pursuant
to contracts made or performances undertaken or to be undertaken or like matters
relating to contracts to which the Parent Borrower or any of its Subsidiaries is
or proposes to become a party in the ordinary course of the Parent Borrower’s or
any of its Subsidiaries’ business, including, but not limited to, for insurance
purposes and in connection with lease transactions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 



33

Execution Version

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other Person
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, directly or indirectly, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Borrower” means, as applicable, RL Finance B.V., a private company
with limited liability organized under the laws of the Netherlands, Ralph Lauren
Europe Sàrl (société à responsabilité limitée), a limited liability company
organized under the laws of Switzerland, or Ralph Lauren Asia Pacific Limited, a
limited liability company organized under the laws of Hong Kong.

 

“Subsidiary Obligations” means the unpaid principal of and interest on the Loans
made to and reimbursement obligations of each Subsidiary Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of the
Subsidiary Borrowers to the Administrative Agent or to any Lender (or, in the
case of Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Swap Agreement, any Specified Cash
Management Agreement, any guarantee thereof or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise; provided, that for purposes of determining the
obligations of any Guarantor under this Agreement and the Guarantee Agreement,
the definition of “Subsidiary Obligations” shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations of such Guarantor.

 

“Supported QFC” has the meaning set forth in Section 10.17.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 



34

Execution Version

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Guarantee Eligibility Period” means, with respect to a Guarantor and the
relevant Swap Obligation, the period from and including the date on which the
relevant guarantee (or grant of the relevant security interest, as applicable)
became effective with respect to such Swap Obligation until the date on which
such guarantee (or grant of the relevant security interest, as applicable) is no
longer in effect. For the avoidance of doubt, the Swap Guarantee Eligibility
Period shall commence on the date of the execution of a Swap if the
corresponding guarantee (or grant of security interest) is then in effect, and
otherwise it shall commence on the date of execution and delivery of the
relevant guarantee (or grant of security interest) unless the guarantee (or
relevant collateral agreement or pledge documentation, as applicable) specifies
a subsequent effective date.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swiss 10-Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) (including the Lenders) of a Swiss
Borrower under this Agreement that are not Swiss Qualifying Banks must not at
any time exceed 10, in each case in accordance with the meaning of the Swiss
Guidelines or the applicable legislation or explanatory notes addressing the
same issues that are in force at such time.

 

“Swiss 20-Non-Bank Rule” means the rule that (without duplication) the aggregate
number of lenders (including the Lenders), other than Swiss Qualifying Banks, of
a Swiss Borrower under all its outstanding debt relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement),
facilities and/or private placements) must not at any time exceed 20, in each
case in accordance with the meaning of the Swiss Guidelines or the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.

 

“Swiss Borrower” means, for purposes of Swiss Withholding Tax, a Borrower that
is organized under the laws of Switzerland or which is treated as resident in
Switzerland for Swiss Withholding Tax purposes.

 

“Swiss Guidelines” means all relevant guidelines or explanatory notes issued by
the Swiss Federal Tax Administration as amended, replaced or newly issued from
time to time, including the established practice of the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

 



35

Execution Version

 

“Swiss Loan Party” means a Swiss Borrower and each Loan Party that is organized
under the laws of Switzerland (each, a “Swiss Loan Party”).

 

“Swiss Non-Bank Rules” means the Swiss 10-Non-Bank Rule and the Swiss
20-Non-Bank Rule.

 

“Swiss Permitted Non-Qualifying Banks” means, in aggregate, up to 10 Lenders
which are not, in each case, a Swiss Qualifying Bank; and “Swiss Permitted
Non-Qualifying Bank” means one of them.

 

“Swiss Qualifying Bank” means (a) any bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time; and (b) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all and in each case in
accordance with the Swiss Guidelines.

 

“Swiss Withholding Tax” means the tax imposed based on the Swiss Federal Act on
Withholding Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer vom
13. Oktober 1965, SR 642.21), as amended from time to time together with the
related ordinances, regulations and guidelines.

 

“Switzerland” means the Swiss Confederation.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent, and its successors in such capacity.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including interest,
additions to tax or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and by the Guarantors of the Guarantee Agreement, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.17.

 



36

Execution Version

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f).

 

“Voting Stock” means stock of any class or classes (however designated), or
other Equity Interests, of any Person, the holders of which are at the time
entitled, as such holders, to vote for the election of the directors or other
governing body of the Person involved, whether or not the right so to vote
exists by reason of the happening of a contingency.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or currency (e.g., an “Alternative Currency Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurocurrency
Borrowing”) or currency (e.g., an “Alternative Currency Borrowing”).

 

Section 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
or the corresponding Accounting Standards Codification Topic, as applicable,
having a similar effect); provided, further that, if the Parent Borrower
notifies the Administrative Agent that the Parent Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Without limiting the foregoing, and
for the avoidance of doubt, if such a notice is given regarding a change in GAAP
after such change is adopted but prior to its becoming effective, then the
Parent Borrower and the Administrative Agent shall, acting reasonably and in
good faith, negotiate an amendment to the provisions of this Agreement affected
by such change in GAAP to preserve the original intent of such provisions in
light of such change (subject to the approval of the Required Lenders), which
amendment shall take effect when such change in GAAP becomes effective.

 



37

Execution Version

 

Section 1.05.   Exchange Rates. (a)  For purposes of calculating the Dollar
Equivalent of the principal amount of any Loan denominated in an Alternative
Currency, the Alternative Currency LC Exposure at any time and the Dollar
Equivalent at the time of issuance of any Alternative Currency Letter of Credit
then requested to be issued pursuant to Section 2.04(b), the Administrative
Agent shall determine the Exchange Rate as of the applicable Exchange Rate Date
with respect to each Alternative Currency in which any requested or outstanding
Loan or Alternative Currency Letter of Credit is denominated and shall apply
such Exchange Rate to determine such amount (in each case after giving effect to
any Loan to be made or repaid or Letter of Credit to be issued or to expire or
terminate on or prior to the applicable date for such calculation).

 

(b)   For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.

 

Section 1.06.   Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 



38

Execution Version

 

Section 1.07.   Lenders' Status.Each Lender hereunder confirms as of the date
hereof that it is a Swiss Qualifying Bank or counts as (only) one Swiss
Permitted Non-Qualifying Bank. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment and
Assumption or the New Lender Supplement whether it is a Swiss Qualifying Bank or
a Swiss Permitted Non-Qualifying Bank. If a Lender does not declare its status
as a Swiss Qualifying Bank or a Swiss Permitted Non-Qualifying Bank or declares
its status in that regard to be unknown, such Lender shall be treated as a
Lender which is not a Swiss Qualifying Bank or a Swiss Permitted Non-Qualifying
Bank.

 

ARTICLE II

The Credits

 

Section 2.01.   Commitments. (a)  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars or an Alternative
Currency to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, each Borrower may
borrow, prepay and reborrow Revolving Loans. The obligations of each Borrower
under this Agreement are several although the Subsidiary Obligations are
guaranteed by the Parent Borrower under Article IX.

 

(b)   The Parent Borrower and any one or more Lenders (including New Lenders)
may from time to time after the Effective Date agree that such Lender or Lenders
shall establish a new Commitment or Commitments or increase the amount of its or
their Commitment or Commitments by executing and delivering to the
Administrative Agent, in the case of each New Lender, a New Lender Supplement
meeting the requirements of Section 2.01(c) or, in the case of each Lender which
is not a New Lender, a Commitment Increase Supplement meeting the requirements
of Section 2.01(d). Notwithstanding the foregoing, without the consent of the
Required Lenders, (x) the aggregate amount of incremental Commitments
established or increased after the Effective Date pursuant to this paragraph
shall not exceed $500,000,000, (y) unless otherwise agreed to by the
Administrative Agent, each increase in the aggregate Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of at least
$15,000,000 and (z) unless otherwise agreed by the Administrative Agent,
increases in Commitments may be effected on no more than three occasions
pursuant to this paragraph. No Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.

 

(c)   Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent of
the Administrative Agent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.01(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit D-1, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender,
with a Commitment in the amount set forth therein that is effective on the date
specified therein, for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.

 



39

Execution Version

 

 

(d)   Any Lender, which, with the consent of the Parent Borrower and the
Administrative Agent, elects to increase its Commitment under this Agreement
shall execute and deliver to the Parent Borrower and the Administrative Agent a
Commitment Increase Supplement specifying (i) the amount of such Commitment
increase, (ii) the amount of such Lender’s total Commitment after giving effect
to such Commitment increase, and (iii) the date upon which such Commitment
increase shall become effective.

 

(e)   Unless otherwise agreed by the Administrative Agent, on each date upon
which the Commitments shall be increased pursuant to this Section, each Borrower
shall prepay all then outstanding Loans made to it, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.14 in connection therewith, and, to the
extent it determines to do so, reborrow Loans from all the Lenders (after giving
effect to the new and/or increased Commitments becoming effective on such date).
Any prepayment and reborrowing pursuant to the preceding sentence shall be
effected, to the maximum extent practicable, through the netting of amounts
payable between each applicable Borrower and the respective Lenders.

 

Section 2.02.   Loans and Borrowings. (a)   Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)   Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Parent Borrower may request on its own behalf
or on behalf of any other Borrower in accordance herewith. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement; and provided, further,
that no such option may be exercised by any Lender if, immediately after giving
effect thereto, amounts would become payable by a Loan Party under Section 2.13
or 2.15 that are in excess of those that would be payable under such Section if
such option were not exercised.

 

(c)   At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is (i) in the
case of a Eurocurrency Borrowing denominated in dollars, an integral multiple of
$500,000 and not less than $5,000,000 and (ii) in the case of an Alternative
Currency Borrowing, the Dollar Equivalent of an integral multiple of $500,000
and not less than the Dollar Equivalent of $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 15 Eurocurrency
Borrowings outstanding.

 



40

Execution Version



 

(d)   Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

(e)   Each Lender may, at its option, make any Loan available to any Subsidiary
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not increase
the costs to such Subsidiary Borrower with respect to such Loan or affect the
obligation of such Subsidiary Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

Section 2.03.   Requests for Borrowings. To request a Loan, the Parent Borrower
(on its own behalf or on behalf of any other Borrower) shall notify the
Administrative Agent of such request by hand delivery, telecopy or (pursuant to
procedures approved by the Administrative Agent) electronic transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Parent Borrower (a) in the case of a
Eurocurrency Borrowing denominated in dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing, or (c)  in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

 

(i)    the Borrower of the requested Borrowing;

 

(ii)    the aggregate amount of such Borrowing;

 

(iii)    the date of such Borrowing, which shall be a Business Day;

 

(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi)    in the case of a Eurocurrency Borrowing, the currency in which such
Borrowing is to be denominated; and

 

(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.05.

 



41

Execution Version



 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing (i) if such Borrowing is to be denominated in dollars, shall be an ABR
Borrowing and (ii) if such Borrowing is to be denominated in an Alternative
Currency, shall be a Eurocurrency Borrowing. If no election as to the currency
of the requested Borrowing is specified, then the requested Revolving Borrowing
shall be denominated in dollars. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing, then the Parent Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.   Letters of Credit. (a)  General. Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) in the form of Commercial Letters of Credit or Standby Letters
of Credit. Each Letter of Credit shall be issued for the account of the Parent
Borrower or jointly and severally for the account of the Parent Borrower and a
Subsidiary (other than Ralph Lauren Europe Sàrl), in a form reasonably
acceptable to the applicable Issuing Bank (provided that each Letter of Credit
shall provide for payment against sight drafts drawn thereunder), at any time
and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Parent Borrower (or the Parent Borrower and a Subsidiary) to,
or entered into by the Parent Borrower (or the Parent Borrower and a Subsidiary)
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The letters of credit identified
on Schedule 2.04 shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. No Issuing Bank shall at
any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law. Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
or shall issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

 

(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower shall hand
deliver, telecopy or (pursuant to procedures approved by the applicable Issuing
Bank) electronically transmit to the applicable Issuing Bank and, in the case of
a Commercial Letter of Credit if the Administrative Agent shall have so
requested and in the case of all Standby Letters of Credit, the Administrative
Agent (in the case of (i) Letters of Credit denominated in dollars, reasonably
in advance of the requested date of issuance, amendment, renewal or extension,
(ii) Letters of Credit denominated in Euros, prior to 12:00 noon, New York City
time, three Business Days in advance of the requested date of issuance,
amendment, renewal or extension and (iii) Letters of Credit denominated in any
Alternative Currencies other than Euros, prior to 12:00 noon, New York City
time, four Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, the
currency in which such Letter of Credit is to be denominated (which shall be
dollars or, subject to Section 2.18, an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit, provided
that in no event shall any Issuing Bank other than JPMorgan Chase Bank, N.A. or
one or more other Issuing Banks designated from time to time by the Parent
Borrower and reasonably acceptable to the Administrative Agent issue any
Alternative Currency Letter of Credit hereunder. If requested by the applicable
Issuing Bank, the Parent Borrower (or the Parent Borrower and a Subsidiary) also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Dollar Equivalent of the LC Exposure
with respect to Letters of Credit shall not exceed $50,000,000 and (ii) the
total Revolving Credit Exposures shall not exceed the total Commitments.
Subsequent to the receipt by any Issuing Bank of a Notification Instruction (as
defined below) from the Administrative Agent which shall not have been
withdrawn, such Issuing Bank will contact the Administrative Agent prior to the
issuance or increase in any Letter of Credit to determine whether or not such
issuance or increase would result in any of the limitations set forth in the
preceding sentence being exceeded. For purposes of this Section 2.04(b), a
“Notification Instruction” shall mean any instruction from the Administrative
Agent requiring that an Issuing Bank make the calculations described in the
preceding sentence, which instruction the Administrative Agent (i) may deliver
at any time when it determines that the percentage which the aggregate Revolving
Credit Exposures constitutes of the aggregate Commitments then in effect is
greater than 80% and (ii) will withdraw when it determines that such percentage
is equal to or less than 80%. For purposes of the third preceding sentence the
amount of any Alternative Currency Letter of Credit shall be the Dollar
Equivalent thereof calculated on the basis of the applicable Exchange Rate
determined in accordance with Section 1.05.

 



42

Execution Version



 

(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may provide for the renewal thereof for additional periods not exceeding
one year each pursuant to customary “evergreen” provisions (which shall in no
event extend beyond the date referred to in clause (ii)).

 

(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
dollars, for the account of such Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by such Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rate at the time such payment is
made, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Parent Borrower (or a
Subsidiary) on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Parent Borrower (or a
Subsidiary) for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default or failure to
satisfy any of the conditions set forth in Article IV, the reduction or
termination of the Commitments, any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Bank, any Borrower or
any other Person for any reason whatsoever, any adverse change in the condition
(financial or otherwise) of any Borrower, any breach of this Agreement or any
other Loan Document by the Borrower or any other Loan Party or any other Lender
or any other circumstance, happening or event whatsoever, whether or not similar
to any of the foregoing and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 



43

Execution Version



 

(e)   Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower (or the Subsidiary that is
jointly and severally liable with respect to such Letter of Credit) shall
reimburse such LC Disbursement by paying to such Issuing Bank an amount equal to
such LC Disbursement in dollars, on the date that such LC Disbursement is made
(or, if such date is not a Business Day, on or before the next Business Day);
provided that, if such LC Disbursement is made under an Alternative Currency
Letter of Credit, automatically and with no further action required, the Parent
Borrower’s (or such Subsidiary’s) obligation to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the Exchange Rate at the time such payment
is made, of such LC Disbursement, and provided, further, that, in the case of
any such reimbursement obligation which is in an amount of not less than
$500,000, the Parent Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed in dollars with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Parent Borrower’s (and such Subsidiary’s) obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Parent Borrower (or such Subsidiary) fails to make when due
any reimbursement payment required pursuant to this paragraph, the applicable
Issuing Bank shall immediately notify the Administrative Agent, which shall
promptly notify each Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof calculated in accordance with the preceding sentence (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
reimbursement payment then due from the Parent Borrower (or such Subsidiary) in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender (other than such Issuing Bank)
shall pay to the Administrative Agent in dollars its Applicable Percentage of
the reimbursement payment then due from the Parent Borrower (or such
Subsidiary), in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank in dollars the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Parent Borrower (or such Subsidiary) pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Parent Borrower (and such
Subsidiary) of its obligation to reimburse such LC Disbursement.

 



44

Execution Version



 

(f)   Letter of Credit Fees.

 

(i)    Commercial Letter of Credit Fee. The Parent Borrower (or the Subsidiary
that is jointly and severally liable with respect to the Letter of Credit in
question) agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank and the Lenders, a Commercial Letter of Credit fee
calculated at the rate per annum equal to the Applicable Rate applicable to
Commercial Letters of Credit from time to time in effect on the aggregate
average daily amount available to be drawn (calculated, in the case of any
Alternative Currency Letter of Credit, on the basis of the Dollar Equivalent
thereof using the applicable Exchange Rate in effect on the date payment of such
fee is due) under each Commercial Letter of Credit issued hereunder. Commercial
Letter of Credit Fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on the fifth
Business Day following such last day, commencing on the first such date to occur
after the date hereof. The Administrative Agent will promptly pay to the Issuing
Banks and the Lenders their pro rata shares of any amounts received from the
Parent Borrower (or such Subsidiary) in respect of any such fees. Commercial
Letter of Credit fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(ii)    Standby Letter of Credit Fees. The Parent Borrower (or the Subsidiary
that is jointly and severally liable with respect to the Letter of Credit in
question) agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank and the Lenders, a Standby Letter of Credit fee
calculated at the rate per annum equal to the Applicable Rate applicable to
Eurocurrency Loans from time to time in effect on the aggregate average daily
amount available to be drawn (calculated, in the case of any Alternative
Currency Letter of Credit, on the basis of the Dollar Equivalent thereof using
the applicable Exchange Rate in effect on the date payment of such fee is due)
under each Standby Letter of Credit issued hereunder (and in no event less than
$500 with respect to each such Standby Letter of Credit). Standby Letter of
Credit Fees accrued through and including the last day of March, June, September
and December of each year shall be payable in arrears on the fifth Business Day
following such last day, commencing on the first such date to occur after the
date hereof. The Administrative Agent will promptly pay to the Issuing Banks and
the Lenders their pro rata shares of any amounts received from the Parent
Borrower (or such Subsidiary) in respect of any such fees. Standby Letter of
Credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 



45

Execution Version



 

(g)   Obligations Absolute. The obligation of the Parent Borrower (or the
Subsidiary that is jointly and severally liable with respect to the Letter of
Credit in question) to reimburse LC Disbursements as provided in paragraph (e)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any application for the issuance of a
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Parent Borrower’s (or
such Subsidiary’s) obligations hereunder. Neither the Administrative Agent, the
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank. Notwithstanding the foregoing, nothing in this Section 2.04(g) shall be
construed to excuse such Issuing Bank, the Lenders or the Administrative Agent
from liability to the Parent Borrower (or such Subsidiary) to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Parent Borrower
(and such Subsidiary) to the extent permitted by applicable law) suffered by the
Parent Borrower (or such Subsidiary) that are caused by (x) such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or (y) the
gross negligence, bad faith or willful misconduct of such Issuing Bank, the
Lenders or the Administrative Agent as found by a final, non-appealable judgment
of a court of competent jurisdiction. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(h)   Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Parent Borrower (and the Subsidiary that
is jointly and severally liable with respect to the Letter of Credit in
question, if applicable) in writing (by hand delivery, telecopy or (pursuant to
procedures approved by the Administrative Agent) electronic transmission) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Parent Borrower (or the Subsidiary that is
jointly and severally liable with respect to the Letter of Credit in question)
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 



46

Execution Version



 

(i)   Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Parent Borrower (or the Subsidiary that is jointly and severally
liable with respect to the Letter of Credit in question) shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, including by
financing such payment obligation with an ABR Loan in accordance with paragraph
(e) of this Section (or, if such date is not a Business Day, on or prior to the
next Business Day), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Parent Borrower (or such Subsidiary) reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Parent Borrower (or such Subsidiary) fails to reimburse such LC
Disbursement when due (including by financing such payment obligation with an
ABR Loan) pursuant to paragraph (e) of this Section, then Section 2.11(d) shall
apply; and provided, further, that, in the case of an LC Disbursement made under
an Alternative Currency Letter of Credit, the amount of interest due with
respect thereto shall accrue on the Dollar Equivalent, calculated using the
Exchange Rate at the time such LC Disbursement was made, of such LC
Disbursement. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

(j)   Replacement and Resignation of any Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of
such Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.04(f) and 2.10(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of such Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to include a reference to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend an existing Letter of Credit. Subject to the
appointment and acceptance of a successor Issuing Bank, any Issuing Bank may
resign as an Issuing Bank at any time upon 30 days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such
resigning Issuing Bank shall be replaced in accordance with this Section.

 

(k)   Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the then total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Parent Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit shall be deposited in the applicable Alternative
Currencies in the actual amounts of such undrawn Letters of Credit and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in paragraph  (h) or (i) of
Article VII. Each deposit pursuant to this paragraph shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Parent Borrower (and any Subsidiary for whose account a
Letter of Credit has been issued) under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Parent Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed (to be applied ratably
among them according to the respective aggregate amounts of the then
unreimbursed LC Disbursements) and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Parent Borrower
(and each such Subsidiary) for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the then total LC Exposure), be
applied to satisfy other obligations of the Parent Borrower (and each such
Subsidiary) under this Agreement. If the Parent Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default or, in accordance with Section 2.09(c), the total Revolving Credit
Exposure exceeding 105% of the total Commitments, such amount (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower within three
Business Days after all Events of Default have been cured or waived or, as the
case may be, the total Revolving Credit Exposure not exceeding the total
Commitments.

 



47

Execution Version



 

(l)   Additional Issuing Banks. The Parent Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement, provided
that the total number of Issuing Banks at any time shall not exceed four. Any
Lender designated as Issuing Bank pursuant to this paragraph (l) shall be deemed
to be an “Issuing Bank” for the purposes of this Agreement (in addition to being
a Lender) with respect to Letters of Credit issued by such Lender.

 

(m)   Reporting. Unless the Administrative Agent otherwise agrees, each Issuing
Bank will report in writing to the Administrative Agent, with a copy to the
Parent Borrower, (i) on the first Business Day of each week and on the second
Business Day to occur after the last day of each March, June, September and
December, and on such other dates as the Administrative Agent may reasonably
request, the daily activity during the preceding week, calendar quarter or other
period, as the case may be, with respect to Letters of Credit issued by it,
including the aggregate outstanding LC Exposure with respect to such Letters of
Credit on each day during such week, quarter or other period, in such form and
detail as shall be satisfactory to the Administrative Agent, (ii) on any
Business Day on which the Parent Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (iii) such other information
with respect to Letters of Credit issued by such Issuing Bank as the
Administrative Agent may reasonably request.

 

Section 2.05.   Funding of Borrowings. (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon., New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that if an ABR Borrowing is requested for
disbursement on the same day after 11:00 a.m., New York time, then each Lender
shall make the Loan to be made by it hereunder in such manner by 3:00 p.m., New
York City time. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent and designated by the Parent Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 



48

Execution Version



 

(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after the date such amount is made available to the
applicable Borrower, the Administrative Agent shall promptly notify the Parent
Borrower and any other applicable Borrower of such failure and shall also be
entitled to recover such amount from the applicable Borrower, on demand, with
interest thereon at the rate per annum applicable to ABR Loans hereunder
accruing from the date of such Borrowing. If the Parent Borrower or the
applicable Borrower shall pay to the Administrative Agent such corresponding
amount, the Parent Borrower and such applicable Borrower shall have no further
obligations to such Lender with respect to such amount.

 

Section 2.06.   Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Parent Borrower (on its own behalf or on
behalf of any other Borrower) may elect to convert such Borrowing (i) in the
case of a Eurocurrency Borrowing denominated in dollars, to an ABR Borrowing; or
(ii) in the case of an ABR Borrowing, to a Eurocurrency Borrowing denominated in
dollars or to continue such Borrowing in the same currency and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Parent Borrower (on behalf of itself or any other Borrower)
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)   To make an election pursuant to this Section, the Parent Borrower (on its
own behalf or on behalf of another Borrower) shall notify the Administrative
Agent of such election by hand delivery, telecopy or electronic transmission
(pursuant to procedures approved by the Administrative Agent) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Parent Borrower by the time that a
Borrowing Request would be required under Section 2.03 if the Parent Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable.

 



49

Execution Version



 

(c)   Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower (on its own behalf or
on behalf of another Borrower) shall be deemed to have selected an Interest
Period of one month’s duration.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)   If the Parent Borrower (on its own behalf or on behalf of another
Borrower) fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing (i) if denominated in dollars, shall be
converted to an ABR Borrowing and (ii) if denominated in an Alternative
Currency, shall be converted to a one month Interest Period denominated in the
same currency as the Eurocurrency Borrowing being continued. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Parent Borrower, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing denominated in dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 



50

Execution Version



 

(f)   By entering into this Agreement, the parties hereto have assumed in good
faith that the interest payable at the rates specified in this Agreement is not
and will not be subject to any Tax deduction on account of Swiss Withholding
Tax. Nevertheless, if a Tax deduction on account of Swiss Withholding Tax is
required by Swiss law to be made by a Swiss Borrower in respect of any interest
payable by it under a Loan Document and should it be unlawful for a Swiss
Borrower to comply with Section 2.15 for any reason, and if the gross-up in
accordance with Section 2.15 is effectively not paid: (i) the applicable
interest rate in relation to that interest payment shall be (A) the interest
rate which would have applied to that interest payment in the absence of this
Section 2.06(f)), divided by (B) one minus the rate at which the relevant
deduction on account of Swiss Withholding Tax is required to be made (where the
rate at which the relevant deduction on account of Swiss Withholding Tax is
required to be made is for this purpose expressed as a fraction of one rather
than as a percentage); (ii) (A) a Swiss Borrower shall be obliged to pay the
relevant interest at the adjusted rate as set forth in this Section 2.06(f), and
(B) a Swiss Borrower shall make the deduction on account of Swiss Withholding
Tax (within the time allowed and in the minimum amount required by law) on the
interest so recalculated; and (iii) all references to a rate of interest under a
Loan Document applicable to a Swiss Borrower shall be construed accordingly. To
the extent that interest payable by a Swiss Borrower under this Agreement
becomes subject to a deduction of Swiss Withholding Tax, each relevant Lender
and the Swiss Borrower shall promptly cooperate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the Swiss
Borrower to obtain authorization to make interest payments without them being
subject to such deduction of Swiss Withholding Tax or to reduce the applicable
withholding tax rate. If a Swiss Borrower pays the interest recalculated under
this Section 2.06(f), the Swiss Borrower shall cooperate with each relevant
Lender to enable that Lender to receive a full or partial refund of the Swiss
Withholding Tax under an applicable double taxation treaty. In the event Swiss
Withholding Tax is refunded to a Lender by the Swiss Federal Tax Administration,
the relevant Lender shall immediately forward such amount to the Swiss Borrower.
This Section 2.06(f) shall not apply and no interest shall be recalculated
pursuant to this Section 2.06(f) if a deduction of Swiss Withholding Tax is due
as a result of any non-compliance by a Lender with the provisions of Section
10.04 or the Lender (i) making a misrepresentation as to its status according to
Section 1.07 as a Swiss Qualifying Bank or as (only) one Swiss Permitted
Non-Qualifying Bank or (ii) ceasing to be a Swiss Qualifying Bank or as (only)
one Swiss Permitted Non-Qualifying Bank after the time it acceded to this
Agreement. Notwithstanding anything to the contrary herein, for the avoidance of
doubt, (i) a Lender who is not treated as not being a Swiss Qualifying Bank
shall not be under any obligation to change its status into a Swiss Qualifying
Bank, (ii) the documentation which a Lender executes on becoming a party hereto
shall not be invalidated by any failure of a Lender to comply with this Section
2.06(f), Section 10.04 or Section 1.07 and (iii) none of the Loan Documents
shall be invalidated by any failure of a Lender to comply with this Section
2.06(f), Section 10.04(b)(i)(A) or Section 1.07 or indicates its status as a
Swiss Qualifying Bank or Swiss Permitted Non-Qualifying Bank as unknown.

 



51

Execution Version



 

Section 2.07.   Termination and Reduction of Commitments. (a)  Unless previously
terminated in accordance with this Agreement, the Commitments shall terminate on
the Maturity Date.

 

(b)   The Parent Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000, or, if less than $1,000,000, the remaining amount of the total
Commitments, and (ii) the Parent Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)   The Parent Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least two Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon another event, such as the effectiveness of
other credit facilities, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

Section 2.08.   Repayment of Loans; Evidence of Debt. (a)  Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to such Borrower
on the Maturity Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c)   The Administrative Agent shall maintain a Register pursuant to Section
10.04(b)(iv) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder, the Type and currency thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)   The entries made in the accounts and Register maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 



52

Execution Version



 

(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.09.   Prepayment of Loans. (a)  Each Borrower shall have the right at
any time and from time to time to prepay voluntarily any Borrowing made to such
Borrower in whole or in part without premium or penalty, subject to prior notice
in accordance with paragraph (b) of this Section.

 

(b)   The Parent Borrower (on its own behalf or on behalf of any other Borrower)
shall notify the Administrative Agent in writing (by hand delivery, telecopy or
(pursuant to procedures approved by the Administrative Agent) electronic
transmission) of any voluntary prepayment hereunder prior to (i) in the case of
ABR Loans, 11:00 a.m., New York City time, on such date of prepayment, (ii) in
the case of Eurocurrency Loans denominated in dollars, 12:00 noon, New York City
time, on the Business Day immediately preceding such date of prepayment, (iii)
in the case of Eurocurrency Loans denominated in Euros, 12:00 noon, New York
City time, three Business Days prior to such date of prepayment and (iv) in the
case of Eurocurrency Loans denominated in any Alternative Currencies other than
Euros, 12:00 noon, New York City time, four Business Days prior to such date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and whether the prepayment is of Eurocurrency Loans, ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each; provided that, if a notice of voluntary prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial voluntary prepayment of any Borrowing shall
be in an aggregate principal amount of $500,000 or a multiple of $100,000 in
excess thereof (or the Dollar Equivalent thereof). Each voluntary prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.

 

(c)   If on any Exchange Rate Date the Administrative Agent determines that the
total Revolving Credit Exposure exceeds 105% of the total Commitments, the
Borrowers shall within three Business Days after such date, prepay Loans and/or
deposit cash collateral in an account with the Administrative Agent established
and maintained in accordance with Section 2.04(k) in an aggregate amount such
that, after deducting therefrom the amount so prepaid and/or so deposited in
such account, the total Revolving Credit Exposure does not exceed the total
Commitments. The Administrative Agent shall promptly release any collateral
theretofore deposited with it pursuant to this Section 2.09 to the extent that
on any Exchange Rate Date the total Revolving Credit Exposure does not exceed
the total Commitments.

 



53

Execution Version



 

(d)   Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and any amounts payable pursuant to Section 2.14.

 

Section 2.10.   Fees. (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Effective Date to the last day of the Availability
Period, computed at the Applicable Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made.
Commitment fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifth Business Day
following such last day, commencing on October 7, 2019; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)   The Parent Borrower agrees to pay to each Issuing Bank the fees agreed
upon by the Parent Borrower with such Issuing Bank with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. For the avoidance of doubt, in any case where, in
accordance with the second sentence of the definition of Issuing Bank, an
Issuing Bank arranges for one or more Letters of Credit to be issued by an
Affiliate of such Issuing Bank, the fees agreed upon by such Issuing Bank with
the Parent Borrower shall be deemed to have been agreed upon by such Affiliate
unless the Parent Borrower and such Affiliate otherwise agree.

 

(c)   The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.

 

(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Except as may be expressly agreed in writing
between the Parent Borrower and the Administrative Agent with respect to fees to
the Administrative Agent, fees paid shall not be refundable under any
circumstances (other than in the case, and to the extent, of any overpayment
thereof by the applicable Borrower).

 

Section 2.11.   Interest; Eurocurrency Tranches. (a)  The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate.

 

(b)   The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)   The interest rate for Loans denominated in Alternative Currencies shall be
subject to customary adjustments if and to the extent loans denominated in such
Alternative Currencies are not customarily priced on a LIBO Rate basis;
provided, however that such adjustments shall not apply to Loans denominated in
Euros, Yen or Hong Kong Dollars.

 



54

Execution Version



 

(d)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of all of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(f)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to (i) the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate or (ii) the
LIBO Rate or Interpolated Rate at times when the LIBO Rate or Interpolated Rate
is based on the HKD Screen Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.12.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 

(a)   the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that by reason of circumstances affecting
the relevant market adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate (including because the LIBO Screen Rate
is not available or published on a current basis), as applicable, for such
Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 



55

Execution Version



 

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on its own behalf or on behalf of any other Borrower) and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing; provided that (A) if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted and (B) if the
circumstances giving rise to such notice affect only one currency, then
Borrowings in other permitted currencies shall be permitted. The Administrative
Agent agrees to give prompt notice to the Parent Borrower when the circumstances
that gave rise to a notice under this Section 2.12 no longer exist. If at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall enter into an amendment to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 10.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clauses (w), (x) or (y) above, only to the extent the
LIBO Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing. The LIBO Rate is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances, this Section provides a mechanism for
determining an alternative rate of interest. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof.

 



56

Execution Version



 

Section 2.13.   Increased Costs. (a)  If any Change in Law shall:

 

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

 

(iii)    shall subject the Administrative Agent, any Lender or the Issuing Bank
to any Taxes (other than (A) Indemnified Taxes indemnified under Section 2.15,
(B) Taxes described in clauses (b) through (f) of the definition of Excluded
Taxes or (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (iii) to such Administrative Agent, Lender or Issuing
Bank) of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make such Loan) or to increase the cost to the Administrative
Agent, such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by the Administrative Agent, such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Parent
Borrower will pay to the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, upon demand of such Person, such additional amount or
amounts as will compensate the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)   If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital (or
on the capital of any corporation controlling such Lender or such Issuing Bank)
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s or such controlling
corporation’s policies with respect to capital adequacy or liquidity), then from
time to time the Parent Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such controlling corporation for any such
reduction suffered.

 

(c)   A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank, as the case
may be, as specified in paragraph (a), (b) or (e) of this Section, containing
(i) a reasonably detailed explanation of the basis on which such amount or
amounts were calculated and the Change in Law by reason of which it has become
entitled to be so compensated and (ii) confirmation of the matters set forth in
the last sentence of Section 2.13(d), shall be delivered to the Parent Borrower
and shall be conclusive absent manifest error. No Lender or Issuing Bank shall
be entitled to the benefits of this Section 2.13 unless such Lender or Issuing
Bank shall have complied with the requirements of this Section 2.13. The Parent
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 



57

Execution Version



 

(d)   Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Parent Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided, further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof. Notwithstanding any other provision of this
Section 2.13, no Lender or Issuing Bank shall demand compensation for any
increased costs or reduction referred to above in this Section if it shall not
then be the general policy of such Lender to demand such compensation in similar
circumstances from comparable borrowers under comparable provisions of other
credit agreements, if any (it being understood, for the avoidance of doubt, that
a waiver by any Lender or Issuing Bank in any given case of its right to demand
such compensation from any given borrower shall not, in and of itself, be deemed
to constitute a change in the general policy of such Lender).

 

(e)   If the cost to any Lender of making or maintaining any Loan to a
Subsidiary Borrower that is a Foreign Subsidiary is increased (or the amount of
any sum received or receivable by any Lender or its lending office is reduced)
by an amount deemed by such Lender to be material, by reason of the fact that
such Subsidiary Borrower is a Foreign Subsidiary, such Subsidiary Borrower shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent), which such
Lender shall make within 90 days from the day such Lender has notice of such
increased cost or reduction.

 

Section 2.14.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 2.17, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss and reasonable cost and
expense attributable to such event (excluding loss of margin). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the applicable eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, containing a reasonably detailed calculation of such amounts,
shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof. No Lender
or Issuing Bank shall be entitled to the benefits of this Section 2.14 unless
such Lender or Issuing Bank shall have complied with the requirements of this
Section 2.14.

 



58

Execution Version



 

Section 2.15.   Taxes. (a)   Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.15), the amounts received with respect to this agreement equal the sum
which would have been received had no such deduction or withholding been made.

 

(b)   The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)   Each Loan Party shall indemnify the Administrative Agent, each Lender and
any Issuing Bank, as promptly as possible but in any event within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Loan Party under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and including any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability, together with, to the extent available, a certified copy
of a receipt issued by such Governmental Authority evidencing such payment or
other evidence of such payment reasonably satisfactory to such Loan Party,
delivered to such Loan Party as soon as practicable after any such payment by a
Lender or any Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or any Issuing Bank, shall be conclusive absent manifest
error.

 



59

Execution Version



 

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)   A payment to a Lender shall not be increased under paragraph (a) or (b) of
this Section 2.15 and no indemnification is due under paragraph (c) of this
Section 2.15 if on the date on which the payment falls due the payment could
have been made without any deduction on account of Swiss Withholding Tax (i) had
the Lender correctly declared its status as to whether it is a Swiss Qualifying
Bank, (ii) had the Lender complied with the assignment, transfer or exposure
transfer restrictions pursuant to this Agreement, (iii) had the Lender not
ceased to be a Swiss Qualifying Bank, or (iv) had the Swiss Non-Bank Rules not
been breached as a result of an assignment or transfer of rights and obligations
under this Agreement after the occurrence of an Event of Default.

 

(f)   (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax, with respect to payments made under this Agreement or any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)   any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 



60

Execution Version

 

(B)   any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)  in the case of Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of the applicable IRS Form
W-8 establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, the applicable IRS
Form W-8 establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii)  in the case of Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of the
applicable IRS Form W-8; or to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, the applicable IRS Form W-8, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)   any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)   If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or those under an intergovernmental agreement entered into in
connection with the implementation of Sections 1471 through 1474 of the Code),
such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Credit Agreement.

 



61

Execution Version

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)   Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes imposed by any Governmental
Authority, together with any reasonable costs and expenses arising therefrom or
with respect thereto, that are attributable (i) to such Lender and that are
payable or paid by the Administrative Agent and (ii) to a Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

(h)   If the Administrative Agent, a Lender or an Issuing Bank determines that
it has received a refund which, in the good faith judgment of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, is allocable to any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.15, it shall promptly pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.15 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority attributable to
such amount (including the reasonable out-of-pocket expenses described above of
the Administrative Agent or such Lender or such Issuing Bank)) to the
Administrative Agent or such Lender or such Issuing Bank in the event the
Administrative Agent or such Lender or such Issuing Bank is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender or an Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

 

(i)   For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.

 



62

Execution Version

 

Section 2.16.   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent or an Issuing Bank, as applicable, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2300
and to the wire instructions of the Administrative Agent set forth in Section
9.06 (or such other address or wire instructions of the Administrative Agent
that may be provided from time to time by the Administrative Agent), except
payments to be made directly to an Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars except (i)
payments of principal of and interest on any Alternative Currency Loan shall be
paid in the applicable currency and (ii) as provided in Section 2.04(k).

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees, expenses and other amounts then due hereunder,
such funds shall be applied (i) first, towards payment of interest, fees,
expenses and other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees, expenses and
other amounts then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to Excluded
Swap Obligations of such Guarantor.

 

(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the applicable Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply), or any payment obtained pursuant to a
court order. Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 



63

Execution Version

 

(d)   Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

(f)   In order to expedite the transactions contemplated by this Agreement, each
Subsidiary Borrower hereby appoints the Parent Borrower to act as agent on
behalf of such Subsidiary Borrower for the purpose of (i) giving any notices or
requests contemplated to be given by such Subsidiary Borrower pursuant to this
Agreement, including, without limitation, Borrowing Requests, prepayment notices
and Interest Election Requests and (ii) paying on behalf of such Subsidiary
Borrower any Subsidiary Obligations owing by such Subsidiary Borrower; provided,
that each Subsidiary Borrower shall retain the right, in its discretion, to give
directly any or all of such notices or requests or to make directly any or all
of such payments.

 

(g)   The obligations of each Borrower under this Agreement are several although
the Subsidiary Obligations are guaranteed by the Parent Borrower under Article
IX.

 

Section 2.17.   Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender (including any Issuing Bank) requests compensation under Section 2.13, or
if any Borrower is required to pay any additional amount to any Lender
(including any Issuing Bank) or any Governmental Authority for the account of
any Lender (including any Issuing Bank) pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or interests in Letters of Credit) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender (including any Issuing Bank),
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as the case may be, in the future and (ii)
would not subject such Lender (including any Issuing Bank) to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (including any Issuing Bank).

 



64

Execution Version

 

(b)   If (i) any Lender (including any Issuing Bank) requests compensation under
Section 2.13, (ii) any Borrower is required to pay any additional amount to any
Lender (including any Issuing Bank) or any Governmental Authority for the
account of any Lender (including any Issuing Bank) pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender or (iv) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders (with the percentage in such definition being
deemed to be 66 2/3% for this purpose) has been obtained), then the Parent
Borrower may, at its sole expense (in the case of clauses (i), (ii) and (iv) of
this Section 2.17(b) only), upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04,
provided that the Parent Borrower shall be required to pay the processing and
recordation fee referred to in Section 10.04(b)(ii)(C), or pursuant to deemed
assignment provisions established by the Administrative Agent to which the
Parent Borrower has previously consented in writing), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) (and, if such Lender is an Issuing Bank, all Letters of Credit
issued by it shall have been cancelled or other arrangements reasonably
satisfactory to such Issuing Bank shall have been made with respect to such
Letters of Credit), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments and (iv) in the case of an assignment pursuant to
clause (iv) above, no Default shall have occurred and be continuing. A Lender
(including any Issuing Bank) shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Parent Borrower to require such
assignment and delegation cease to apply. No such assignment shall be deemed to
be a waiver of any rights which any Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

 

Section 2.18.   Change in Law. If (a) any Change in Law shall make it unlawful
for any Issuing Bank to issue Letters of Credit denominated in an Alternative
Currency or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency, then by prompt written notice thereof
to the Parent Borrower and to the Administrative Agent (which notice shall
promptly be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter be issued by it in
the affected Alternative Currency or Alternative Currencies, whereupon the
affected Alternative Currency or Alternative Currencies shall be deemed (until
such notice is withdrawn) not to constitute an Alternative Currency for purposes
of the issuance of Letters of Credit by such Issuing Bank.

 



65

Execution Version

 

Section 2.19.   Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)   fees shall cease to accrue on the unfunded portion of the Available
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

 

(b)   the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of each Lender or each Lender
affected thereby;

 

(c)   if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

 

(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitments but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)    if the Parent Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Parent
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.04(f) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.10(a) and 2.04(f) shall be adjusted in accordance with such non-Defaulting
Lenders’ Commitment; and

 



66

Execution Version

 

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.04(f) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)   so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.19(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Parent
Borrower or such Lender, satisfactory to the Issuing Bank to defease any risk to
it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Parent Borrower and the Issuing
Bank each agrees, acting in good faith and a commercially reasonable manner,
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment.

 

Section 2.20.   Extension of Maturity Date.

 

(a)            Request for Extension. The Parent Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier
than 60 days and not later than 30 days prior to the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), request that each Lender extend
such Lender’s Maturity Date for an additional 364 days from the Existing
Maturity Date; provided, however, that the Parent Borrower may not request more
than two such extensions pursuant to this Section 2.20.

 

(b)           Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 45 days prior to the Existing Maturity Date and not later than the
date (the “Notice Date”) that is 15 days prior to the Existing Maturity Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 



67

Execution Version

 

(c)           Notification by Administrative Agent. The Administrative Agent
shall notify the Parent Borrower of each Lender’s determination under this
Section 2.20 no later than the date 15 days prior to the Existing Maturity Date
(or, if such date is not a Business Day, on the next preceding Business Day).

 

(d)            Additional Commitment Lenders. The Parent Borrower shall have the
right on or before the Existing Maturity Date to replace each Non-Extending
Lender with, and add as “Lenders” under this Agreement in place thereof, one or
more Eligible Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.04 each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the Existing Maturity Date, undertake a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date).

 

(e)            Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Dates
and the additional Commitments of the Additional Commitment Lenders shall be
more than 50% of the aggregate amount of the Commitments in effect immediately
prior to the Existing Maturity Date, then, effective as of the Existing Maturity
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling 364 days after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Commitment Date as so extended shall be the next preceding Business Day) and
each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

 

(f)            Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, an extension of the Maturity Date pursuant to this Section 2.20 shall
not be effective with respect to any Lender unless:

 

(i)                 At the time of and immediately after giving effect to such
extension, no Default shall have occurred and be continuing;

 

(ii)               The representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
materiality, in all respects) on and as of the date of such extension (other
than such representations as are made as of a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date);
and

 

(iii)             On or before the then applicable Existing Maturity Date,
(A) the Borrowers shall have paid in full the principal of and interest on all
of the Loans made by each Non-Extending Lender to the Borrowers hereunder and
(2) the Borrowers shall have paid in full all other amounts owing to such
Non-Extending Lender hereunder.

 

(g)            Amendment; Sharing of Payments. In connection with any extension
of the Maturity Date, the Borrowers, the Administrative Agent and each extending
Lender may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension. This Section
shall supersede Sections 2.16 and 10.02.

 



68

Execution Version

 

ARTICLE III

Representations and Warranties

 

The Parent Borrower represents and warrants and each Subsidiary Borrower
represents and warrants (to the extent specifically applicable to such
Subsidiary Borrower) to the Lenders that:

 

Section 3.01.   Organization; Powers. Each of the Borrowers, the Guarantors and
the Parent Borrower’s Significant Subsidiaries (as defined in Regulation S-X,
part 210.1-02 of Title 17 of the Code of Federal Regulations) is duly organized,
validly existing and, other than the Swiss Loan Party, in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States of America)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02.   Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. Each Loan Document has been duly
executed and delivered by each Loan Party which is a party thereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, liquidation, reconstruction, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
Parent Borrower or any other Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
any material agreement or other material instrument binding upon Parent Borrower
or other Loan Party its assets, or give rise to a right thereunder to require
any payment to be made by Parent Borrower or any of its Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of Parent
Borrower or any of other Loan Party.

 

Section 3.04.   Financial Condition; No Material Adverse Change. (a)  The Parent
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended March 30, 2019, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended June 30, 2019, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 



69

Execution Version

 

(b)   Since March 30, 2019 there has been no material adverse change in the
business, operations, property or condition (financial or otherwise) of the
Parent Borrower and its Subsidiaries, taken as a whole.

 

Section 3.05.   Properties. (a)  Each of the Parent Borrower and the other Loan
Parties has good title to, or valid leasehold interests in, all its real and
personal property material to the operation of its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
or such other defects as, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)   Each of the Parent Borrower and the other Loan Parties owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business as currently conducted, and the
use thereof by the Parent Borrower and the other Loan Parties does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.06.   Litigation and Environmental Matters. (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting Parent Borrower or any of its Subsidiaries (i) which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect (except for actions, suits or proceedings disclosed prior to June 30,
2019 in reports publicly filed by the Parent Borrower under the Securities
Exchange Act of 1934, as amended, which disclosure was true and correct in all
material respects as of the date made and as of the Effective Date) or (ii) that
involve this Agreement or the Transactions.

 

(b)   Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Parent Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Laws or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

Section 3.07.   Compliance with Laws and Agreements. (a)  Each of the Parent
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 



70

Execution Version

 

(b)   The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and, to the knowledge of the Parent Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Parent Borrower being designated as a Sanctioned Person. None of (a)
the Parent Borrower, any Subsidiary or, to the knowledge of the Parent Borrower,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Parent Borrower, any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Transactions
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

Section 3.08.   Investment Company Status. Neither the Parent Borrower nor any
of its Subsidiaries is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 

Section 3.09.   Taxes. Each of the Parent Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves to the extent required
by GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.10.   ERISA. (i) Except as could not reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event or Foreign Plan Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events and
Foreign Plan Events for which liability has been imposed or is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $10,000,000
the fair market value of the assets of all such underfunded Plans.

 



71

Execution Version

 

Section 3.11.   Disclosure. All of the reports, financial statements and
certificates furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (as modified or supplemented by other
information so furnished prior to the date on which this representation and
warranty is made or deemed made) do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Parent Borrower and the Subsidiary Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Effective Date, to the best knowledge of the
Parent Borrower, the information included in the Beneficial Ownership
Certification provided by a Borrower on or prior to the Effective Date to any
Lender in connection with this Agreement is true and correct in all respects.

 

Section 3.12.   Subsidiary Guarantors. Set forth on Schedule 3.12 is a list of
each Subsidiary which, in accordance with Section 4.01(b), is required to be a
Guarantor under the Guarantee Agreement on the Effective Date.

 

Section 3.13.   Anti-Corruption Laws and Sanctions. The Borrowers have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Borrowers, their subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrowers, their subsidiaries and their respective officers
and directors and to the knowledge of the Borrowers their employees and agents,
are in compliance in all material respects with Anti-Corruption Laws and
applicable Sanctions and are not knowingly engaged in any activity that would
reasonably be expected to result in a Borrower being designated as a Sanctioned
Person. None of (a) the Borrowers, any Subsidiary, any of their respective
directors or officers or to the knowledge of the Borrowers or such Subsidiary
employees, or (b) to the knowledge of the Borrowers, any agent of a Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions. The
foregoing representations in this Section 3.13 will not apply to any party
hereto to which Council Regulation (EC) 2271/96 (the “Blocking Regulation”)
applies, if and to the extent that such representations are or would be
unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom.

 

Section 3.14.   EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 3.15.   Plan Assets; Prohibited Transactions. None of the Borrowers or
any of their subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 



72

Execution Version

 

Section 3.16.   Margin Regulations. The Borrowers are not engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrowers only or of the Borrowers and their subsidiaries
on a consolidated basis) will be Margin Stock.

 

SECTION 3.17. Compliance with Swiss Non-Bank Rules. (a) Subject to clause (b)
below, each Swiss Borrower represents that it is at all times in compliance with
the Swiss Non-Bank Rules; provided, that, if at any time the aggregate number of
Lenders which are not Swiss Qualifying Banks is less than ten in the aggregate,
then for the purposes of determining compliance with the Swiss 20-Non-Bank Rule
pursuant to this Section 3.16, the relevant Swiss Borrower shall assume that the
aggregate number of not Swiss Qualifying Banks hereunder is 10. (b) A Swiss
Borrower shall not be in breach of its obligations under clause (a) above if a
Swiss Non-Bank Rule is breached as a result of one or more Lenders (i) making a
misrepresentation as to its status according to Section 1.07 as a Swiss
Qualifying Bank or as (only) one Swiss Permitted Non-Qualifying Bank or (ii)
ceasing to be a Swiss Qualifying Bank or as (only) one Swiss Permitted
Non-Qualifying Bank after the time it acceded to this Agreement.

 

ARTICLE IV

Conditions

 

Section 4.01.   Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

 

(a)   The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)   The Administrative Agent shall have received the Guarantee Agreement
executed and delivered by each Domestic Subsidiary, if any, which, as of the
Effective Date, is a Significant Subsidiary (as defined in Regulation S-X, part
210.1-02 of Title 17 of the Code of Federal Regulations).

 

(c)   [Reserved].

 



73

Execution Version

 

(d)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kelley Drye & Warren LLP, counsel for the Loan Parties, substantially
in the form of Exhibit B. The Borrowers hereby request Kelley Drye & Warren LLP
to deliver the opinion provided for in the preceding sentence.

 

(e)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions by the Loan Parties and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(f)   The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

 

(g)   The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one Business Day prior to the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Parent Borrower hereunder.

 

(h)   (i) The Administrative Agent shall have received, at least five days prior
to the Effective Date, all documentation and other information regarding the
Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrowers at least 10 days prior to the
Effective Date and (ii) to the extent a Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to such
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied; further provided that, the
Borrowers shall not be required to provide any personal data or information with
respect to any individual, including without limitation personally identifiable
information, unless such data or information is required to be provided under
applicable “know your customer” and anti-money laundering rules and
regulations).

 

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. On the
Effective Date, (i) the Commitments of the Lenders shall be as set forth on
Schedule 2.01 and (ii) each obligation of the Loan Parties hereunder and under
each Loan Document shall be deemed to be obligations of the Loan Parties under
the Loan Documents. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on September, 30, 2019 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate).

 



74

Execution Version

 

Section 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, but excluding a conversion of all or a portion
of a Borrowing from one Type to the other or a continuation of all or a portion
of a Borrowing of the same Type pursuant to Section 2.06, and of each Issuing
Bank to issue, increase, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)   The representations and warranties made by any Loan Party in or pursuant
to the Loan Documents shall be true and correct in all material respects (or, in
the case of any representation and warranty qualified by materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
increase, renewal or extension of such Letter of Credit, as applicable (other
than such representations as are made as of a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier
date)); provided, however, that if the proceeds of such Loan are being used to
refinance maturing commercial paper issued by the Parent Borrower, then the
representations and warranties in Sections 3.04(b) and 3.06(a) shall not apply.

 

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

Section 4.03.   Additional Condition to Initial Borrowing by Subsidiary
Borrowers. The obligations of the Lenders to make the initial Loan to a
particular Subsidiary Borrower shall not become effective, with respect to such
Subsidiary Borrower, until the date on which the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of non-U.S. counsel for such Subsidiary Borrower in form and
substance customary and typical for such opinion and reasonably satisfactory to
the Administrative Agent.

 



75

Execution Version

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent Borrower covenants and
agrees with the Lenders that:

 

Section 5.01.   Financial Statements; Ratings Change and Other Information. The
Parent Borrower will furnish to each Lender through the Administrative Agent:

 

(a)   within 90 days after the end of each Fiscal Year, the Parent Borrower’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided,
however, that, so long as the Parent Borrower is required to file reports under
Section 13 of the Securities and Exchange Act of 1934, as amended, the
requirements of this paragraph shall be deemed satisfied by the delivery of, the
Annual Report of the Parent Borrower on Form 10-K (or any successor form as
prescribed by the Securities and Exchange Commission) for such Fiscal Year,
signed by the duly authorized officer or officers of the Parent Borrower;

 

(b)   within 60 days after the end of each of the first three Fiscal Quarters,
the Parent Borrower’s consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided, however, that, so long as
the Parent Borrower is required to file reports under Section 13 of the
Securities and Exchange Act of 1934, as amended, the requirements of this
paragraph shall be deemed satisfied by the delivery of the Quarterly Report of
the Parent Borrower on Form 10-Q (or any successor form as prescribed by the
Securities and Exchange Commission) for the relevant Fiscal Quarter, signed by
the duly authorized officer or officers of the Parent Borrower.

 

(c)   concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent Borrower
(i) stating that he or she has obtained no knowledge that a Default has occurred
(except as set forth in such certificate), (ii) if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07; and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 which has had an effect on such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 



76

Execution Version

 

(d)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e)   promptly after the same become publicly available, copies of all other
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be;

 

(f)   promptly after the Parent Borrower shall have received notice that Moody’s
or S&P has announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change;

 

(g)   promptly following any request therefor, (x) such other information
regarding the business affairs or financial position of the Parent Borrower or
any other Loan Party, or compliance with the terms of this Agreement, as the
Administrative Agent on behalf of any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation, provided that the Parent Borrower shall not
be required to provide any personal data or information with respect to any
individual, including without limitation personally identifiable information,
unless such data or information is required to be provided under applicable
“know your customer” and anti-money laundering rules and regulations; and

 

(h)   promptly after receipt thereof by any Borrower or any Subsidiary, copies
of each written notice or other written correspondence received from the
Securities and Exchange Commission (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by the Securities and Exchange Commission or such other agency
regarding financial or other operational results of any Borrower or any
Subsidiary thereof.

 

Section 5.02.   Notices of Material Events. The Parent Borrower will furnish to
the Lenders through the Administrative Agent prompt written notice of the
following after the Parent Borrower shall have obtained knowledge thereof:

 

(a)   the occurrence of any Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 



77

Execution Version

 

(c)   the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in liability of any Loan Party or any of
its ERISA Affiliates in an aggregate amount exceeding $10,000,000;

 

(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(e)   any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.03.   Existence; Conduct of Business. The Parent Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Guarantors), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

 

Section 5.04.   Payment of Obligations. The Parent Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05.   Maintenance of Properties; Insurance. Except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, the Parent Borrower will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except for
surplus and obsolete properties, and (b) maintain, with financially sound and
reputable insurance companies, insurance on such of its property and in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 



78

Execution Version

 

Section 5.06.   Books and Records; Inspection Rights. The Parent Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries in conformity in all material respects with all
applicable laws, rules and regulations of any Governmental Authority are made of
all dealings and transactions in relation to its business and activities. The
Parent Borrower will, and will cause each of its Subsidiaries to, on an annual
basis at the request of the Administrative Agent (or at any time after the
occurrence and during the continuance of a Default), permit any representatives
designated by the Administrative Agent or any Lender (at such Lender’s expense),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records (other than materials protected by
the attorney-client privilege and materials which the Parent Borrower or such
Subsidiary, as applicable, may not disclose without violation of a
confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its officers and independent accountants, so long as
afforded opportunity to be present, all during reasonable business hours. It is
understood that so long as no Event of Default has occurred and is continuing,
such visits and inspections shall be coordinated through the Administrative
Agent.

 

Section 5.07.   Compliance with Laws. The Parent Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Parent Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 5.08.   Compliance with Swiss Non-Bank Rules. (a) Subject to clause (b)
below, each Swiss Borrower will comply with the Swiss Non-Bank Rules; provided,
that, if at any time the aggregate number of Lenders which are not Swiss
Qualifying Banks is less than ten in the aggregate, then for the purposes of
determining compliance with the Swiss 20-Non-Bank Rule pursuant to this Section
5.08, the relevant Swiss Borrower shall assume that the aggregate number of not
Swiss Qualifying Banks hereunder is 10. (b) A Swiss Borrower shall not be in
breach of its obligations under clause (a) above if a Swiss Non-Bank Rule is
breached as a result of one or more Lenders (i) making a misrepresentation as to
its status according to Section 1.07 as a Swiss Qualifying Bank or as (only) one
Swiss Permitted Non-Qualifying Bank or (ii) ceasing to be a Swiss Qualifying
Bank or as (only) one Swiss Permitted Non-Qualifying Bank after the time it
acceded to this Agreement.

 

Section 5.09.   Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to finance the working capital needs, capital expenditures,
Permitted Acquisitions, Investments permitted under Section 6.05 and general
corporate purposes of the Parent Borrower and its Subsidiaries (including the
initiation and maintenance of a commercial paper program, the refinancing of
commercial paper and the refinancing of the Existing Credit Agreement). No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
the purpose of purchasing or carrying, or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any other purpose that
entails a violation of any such regulations. The Commercial Letters of Credit
shall be used solely to finance purchases of goods by the Parent Borrower and
its Subsidiaries in the ordinary course of their business, and the Standby
Letters of Credit shall be used solely for the purposes described in the
definition of such term in Section 1.01.

 



79

Execution Version

 

 

Section 5.10.   Guarantee Agreement Supplement. Each Domestic Subsidiary that
becomes a Significant Subsidiary subsequent to the Effective Date shall promptly
(and in any event within 60 days of becoming a Significant Subsidiary) execute
and deliver to the Administrative Agent (with a counterpart for each Lender) a
supplement to the Guarantee Agreement pursuant to which such Subsidiary shall
become a party thereto as a Guarantor, together with such other documents and
legal opinions with respect thereto as the Administrative Agent shall reasonably
request (which documents and opinions shall be in form and substance reasonably
satisfactory to the Administrative Agent).

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.   Indebtedness. The Parent Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)   Indebtedness created hereunder and under the other Loan Documents;

 

(b)   Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof;

 

(c)   Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary;

 

(d)   Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;

 

(e)   Indebtedness of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any real property, fixed or
capital assets, including Finance Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such acquisition or the completion
of such construction or improvement;

 

(f)   Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
renewals and replacements of any such indebtedness that do not increase the
outstanding principal amount thereof or shorten the final maturity or weighted
average life to maturity thereof or have different obligors;

 



 80 

Execution Version

 

(g)   Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(e) and (f)) in an aggregate principal amount at any one time outstanding
not to exceed 10% of the Parent Borrower’s then Consolidated Net Worth;

 

(h)   Unsecured Indebtedness (excluding any Indebtedness permitted by Section
6.01(f)), not otherwise permitted by this Section, of any Borrower or any
Subsidiary which is a Guarantor so long as (i) on a pro forma basis after giving
effect to the incurrence of such Indebtedness, the ratio of (x) Adjusted Debt
then outstanding to (y) Consolidated EBITDAR for the then most recently ended
period of four consecutive Fiscal Quarters for which financial statements shall
have been delivered to the Lenders pursuant to Section 5.01 is not greater than
3.75 to 1.00;

 

(i)   Indebtedness under Swap Agreements not entered into for speculative
purposes; and

 

(j)   Any joint and several liability as a result of a fiscal unity (fiscal
eenheid) for Dutch tax purposes.

 

For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Parent Borrower after the date of this Agreement shall be deemed to have
incurred all of its then outstanding Indebtedness at the time it becomes a
Subsidiary, and any Indebtedness assumed by the Parent Borrower or any of its
Subsidiaries shall be deemed to have been incurred on the date of assumption.

 

Section 6.02.   Liens. The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)   Permitted Encumbrances;

 

(b)   Liens existing on the Effective Date and set forth on Schedule 6.02;

 

(c)   any Lien on any property or asset of the Parent Borrower or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to acquire,
construct or improve such property or asset;

 

(d)   Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Parent Borrower or any of its Subsidiaries with
such Person in the ordinary course of the Parent Borrower’s or such Subsidiary’s
business) otherwise payable to the Parent Borrower or any of its Subsidiaries,
provided that such right shall have been conveyed to such Person for
consideration received by the Parent Borrower or such Subsidiary on an
arm’s-length basis;

 

(e)   Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to Operating Leases entered into by the Parent
Borrower or any of its Subsidiaries in the ordinary course of business;

 



 81 

Execution Version

 



(f)   Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness;

 

(g)   Liens securing Indebtedness permitted under Section 6.01(c);

 

(h)   Bankers’ liens and rights of setoff with respect to customary depository
or other banking arrangements entered into in the ordinary course of business;

 

(i)   Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

 

(j)   Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to consignments, provided that such Liens extend
solely to the assets subject to such consignments; and

 

(k)   Liens, including any netting or set-off, as a result of a fiscal unity
(fiscal eenheid) for Dutch tax purposes.

 

Section 6.03.   Sale of Assets. The Parent Borrower will not, nor will it permit
any of its Subsidiaries to, sell, lease, transfer or otherwise dispose of (in
one transaction or a series of transactions) all or substantially all of the
assets of the Parent Borrower and its Subsidiaries taken as a whole.

 

Section 6.04.   Fundamental Changes. (a)  The Parent Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Subsidiary (including a
Guarantor) may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary (provided that, in the case of a merger of a
Subsidiary that is not a Subsidiary Borrower into a Subsidiary Borrower in which
the surviving Subsidiary is not the Subsidiary Borrower, the surviving
Subsidiary shall execute and deliver to the Administrative Agent an assumption
agreement expressly assuming the Subsidiary Obligations of such Subsidiary
Borrower under this Agreement), and (iii) any Subsidiary may liquidate or
dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Parent Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and except
that the Parent Borrower or any Subsidiary may effect any acquisition permitted
by Section 6.05 by means of a merger of the Person that is the subject of such
acquisition with the Parent Borrower or any of its Subsidiaries (provided that,
in the case of a merger with the Parent Borrower, the Parent Borrower is the
survivor); and

 

(b)   The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than a Related Line of
Business; provided, that the Parent Borrower and any Subsidiary may engage in
any business or businesses which are not Related Lines of Business, so long as
the Investments made by the Parent Borrower and/or the Subsidiaries in such
businesses do not exceed $750,000,000 in the aggregate, which amount shall be
included in the aggregate amount for Investments permitted under Section
6.05(j).

 



 82 

Execution Version

 



Section 6.05.   Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit or the rights of any licensee
under a trademark license to such licensee from the Parent Borrower or any of
its Affiliates, except:

 

(a)   Permitted Investments;

 

(b)   investments by the Parent Borrower or a Subsidiary in the capital stock of
its Subsidiaries;

 

(c)   loans or advances made by the Parent Borrower to, and Guarantees by the
Parent Borrower of obligations of, any Subsidiary, and loans or advances made by
any Subsidiary to, and Guarantees by any Subsidiary of obligations of, the
Parent Borrower or any other Subsidiary;

 

(d)   Guarantees constituting Indebtedness permitted by Section 6.01;

 

(e)   advances or loans made in the ordinary course of business to employees of
the Parent Borrower and its Subsidiaries;

 

(f)   existing Investments not otherwise permitted under this Agreement and
described in Schedule 6.05 hereto;

 

(g)   Investments received in connection with the bona fide settlement of any
defaulted Indebtedness or other liability owed to the Parent Borrower or any
Subsidiary;

 

(h)   Permitted Acquisitions; provided that if, as a result of a Permitted
Acquisition, (i) a new Domestic Subsidiary shall be created and such Domestic
Subsidiary is a “Significant Subsidiary” (as defined in Regulation S-X, part
210.1-02 of Title 17 of the Code of Federal Regulations) or (ii) any then
existing Domestic Subsidiary shall become such a Significant Subsidiary, such
Domestic Subsidiary shall thereafter become party to the Guarantee Agreement as
a Guarantor in accordance with Section 5.10;

 

(i)   Swap Agreements not entered into for speculative purposes; and

 

(j)   Investments, in addition to Investments permitted under clauses (a)
through (h) of this Section 6.05, but including Investments permitted under
Section 6.04(b), made after the date hereof in an aggregate amount not to exceed
$750,000,000 in any Person or Persons.

 



 83 

Execution Version

 



Section 6.06.   Transactions with Affiliates. The Parent Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, (a) any of
its Affiliates, (b) a spouse or any relative (by blood, adoption or marriage)
within the third degree of any such Affiliate or (c) any other Person which is
an Affiliate of any such spouse or relative, except (x) in the ordinary course
of business at prices and on terms and conditions, in the aggregate (taking into
account all of the Parent Borrower’s or such Subsidiary’s transactions with, and
the benefits to the Parent Borrower and its Subsidiaries derived from the Parent
Borrower’s or such Subsidiary’s Investment in, such Affiliate), not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, excluding customary
compensation paid to, and indemnity provided on behalf of, directors, officers
and employees of the Parent Borrower and any Subsidiary and (y) transactions
between or among the Parent Borrower and its Subsidiaries not involving any
other Affiliate.

 

Section 6.07.   Consolidated Leverage Ratio. The Parent Borrower will not permit
the Consolidated Leverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters ending after the Effective Date to be greater than
4.25 to 1.00; provided, however, that if the Parent Borrower or any Subsidiary
makes a Material Acquisition that involves the payment of consideration by the
Parent Borrower and its Subsidiaries in excess of $200,000,000, the Consolidated
Leverage Ratio as of the end of the Fiscal Quarter in which such Material
Acquisition is made and as of the end of the next three consecutive Fiscal
Quarters shall not be greater than 4.75 to 1.00.

 

Section 6.08.   Anti-Corruption Laws and Sanctions. The Parent Borrower will not
request any Borrowing or Letter of Credit, and the Parent Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) for the purpose of funding payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)   any Borrower shall fail to pay (i) any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise, or (ii) any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable and such failure to pay such reimbursement obligation shall
continue unremedied for a period of five Business Days;

 



 84 

Execution Version

 

(b)   any Borrower shall fail to pay any interest on any Loan or unreimbursed LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c)   any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Subsidiary in or in connection with this Agreement or the
Guarantee Agreement or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or the
Guarantee Agreement or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)   the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.03 (with respect to each
Borrower’s existence) or 5.09 or in Article VI;

 

(e)   the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);

 

(f)   the Parent Borrower or any Subsidiary shall fail to make any payment of
principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created, and, prior to
any termination of Commitments or the acceleration of payment of Loans pursuant
to this Article VII, such failure is not waived in writing by the holders of
such Material Indebtedness;

 

(g)   any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;

 



 85 

Execution Version

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; provided, however, that the occurrence of any
of the events specified in this paragraph (h) with respect to any Person other
than the Parent Borrower shall not be deemed to be an Event of Default unless
(x) the net assets of such Person, determined in accordance with GAAP, shall
have exceeded $20,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event and/or (y) the aggregate net assets of all Loan
Parties and other Subsidiaries in respect of which any of the events specified
in this paragraph (h) and in paragraphs (i) and (j) of this Article VII shall
have occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;

 

(i)   the Parent Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; provided, however, that the occurrence of any of
the events specified in this paragraph (i) with respect to any Person other than
any Borrower shall not be deemed to be an Event of Default unless (x) the net
assets of such Person, determined in accordance with GAAP, shall have exceeded
$20,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event and/or (y) the aggregate net assets of all Loan Parties and
other Subsidiaries in respect of which any of the events specified in this
paragraph (i) and in paragraphs (h) and (j) of this Article VII shall have
occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;

 

(j)   the Parent Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
provided, however, that the occurrence of any of the events specified in this
paragraph (j) with respect to any Person other than any Borrower shall not be
deemed to be an Event of Default unless (x) the net assets of such Person,
determined in accordance with GAAP, shall have exceeded $20,000,000 as of the
date of the most recent audited financial statements delivered to the Lenders
pursuant to Section 5.01 or on the date of occurrence of any such event and/or
(y) the aggregate net assets of all Loan Parties and other Subsidiaries in
respect of which any of the events specified in this paragraph (j) and in
paragraphs (h) and (i) of this Article VII shall have occurred shall have
exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;

 



 86 

Execution Version

 

(k)   one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance) in excess of $50,000,000 shall be rendered against
the Parent Borrower, any Subsidiary or any combination thereof and (i) the same
shall remain undischarged for a period of 60 consecutive days from the entry
thereof during which execution shall not be effectively stayed or bonded, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Parent Borrower or any Subsidiary to enforce any such
judgment;

 

(l)   an ERISA Event or Foreign Plan Event shall have occurred that, in the
reasonable opinion of the Required Lenders, when taken together with all other
ERISA Events or Foreign Plan Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(m)   a Change in Control shall occur; or

 

(n)   the Guarantee Agreement ceases to be in full force and effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder and under any other Loan Document, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 



 87 

Execution Version

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence, bad faith or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 



 88 

Execution Version

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders and the Parent Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Parent Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably satisfactory to the Parent Borrower which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender (including each Issuing Bank) acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender (including each Issuing Bank) also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

The Syndication Agent and Co-Documentation Agents shall not have any duties or
responsibilities under the Loan Documents in their capacity as such.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,

 



 89 

Execution Version

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lenders’
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

ARTICLE IX

 
Guarantee

 

Section 9.01.   Guarantee (a) The Parent Borrower hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Subsidiary Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Subsidiary Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). As used in this Article IX, the term
“Lenders” includes affiliates of Lenders which are parties to any Specified Cash
Management Agreements or Specified Swap Agreements.

 

 90 

Execution Version

 

(b)   The Parent Borrower agrees that the Subsidiary Obligations may at any time
and from time to time exceed the amount of the liability of the Parent Borrower
hereunder that would exist in the absence of this Article IX without impairing
this Guarantee or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.

 

(c)   This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Subsidiary Borrowers may be free from any
Subsidiary Obligations.

 

(d)   No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from any Borrower, any Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Subsidiary Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Parent
Borrower in respect of the Subsidiary Obligations or any payment received or
collected from the Parent Borrower in respect of the Subsidiary Obligations),
remain liable for the Subsidiary Obligations until the Subsidiary Obligations
are paid in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments are terminated.

 

Section 9.02.   No Subrogation. Notwithstanding any payment made by the Parent
Borrower hereunder or any set-off or application of funds of the Parent Borrower
by the Administrative Agent or any Lender, the Parent Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Subsidiary Borrowers or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Subsidiary Obligations nor shall the
Parent Borrower seek or be entitled to seek any contribution or reimbursement
from the Subsidiary Borrowers or any other Guarantor in respect of payments made
by the Parent Borrower under this Guarantee, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
the Subsidiary Obligations are paid in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to the Parent Borrower on account of such subrogation
rights at any time when all of the Subsidiary Obligations shall not have been
paid in full in immediately available funds, such amount shall be held by the
Parent Borrower for the benefit of the Administrative Agent and the Lenders, and
shall, forthwith upon receipt by the Parent Borrower, be turned over to the
Administrative Agent in the exact form received by the Parent Borrower (duly
indorsed by the Parent Borrower to the Administrative Agent, if required), to be
applied against the Subsidiary Obligations whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

 91 

Execution Version



 

Section 9.03.   Amendments, etc. with respect to the Subsidiary Obligations. The
Parent Borrower shall remain obligated under this Guarantee notwithstanding
that, without any reservation of rights against the Parent Borrower and without
notice to or further assent by the Parent Borrower, any demand for payment of
any of the Subsidiary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Subsidiary Obligations continued, and the Subsidiary Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with Section 10.02, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Subsidiary Obligations may be sold, exchanged, waived,
surrendered or released without affecting the Parent Borrower’s obligations
under this Article IX. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Subsidiary Obligations or for this Guarantee.

 

Section 9.04.   Guarantee Absolute and Unconditional. The Parent Borrower waives
any and all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article IX; and all dealings between the Parent Borrower
and any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Article IX. The Parent Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Subsidiary Borrowers or any of the Guarantors with
respect to the Subsidiary Obligations. The Parent Borrower understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Subsidiary Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Subsidiary Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Subsidiary
Borrowers for the Subsidiary Obligations, or of the Parent Borrower under this
Article IX, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Parent Borrower, the Administrative Agent or any Lender may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Subsidiary Borrowers, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Subsidiary Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Subsidiary Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Parent Borrower of any obligation or liability under this
Article IX, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against the Parent Borrower under this Article IX. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 



 92 

Execution Version

 

Section 9.05.   Reinstatement. This Article IX shall continue to be effective,
or shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

Section 9.06.   Payments. The Parent Borrower hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Alternative Currency at the office of
the Administrative Agent located at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603-2300 and to the following wire instructions of the
Administrative Agent (or such other address or wire instructions of the
Administrative Agent that may be provided from time to time by the
Administrative Agent):

 

Bank:JPMorgan Chase Bank, N.A.



Location:Chicago, Illinois



Account No.: 



ABA No.:021000021



Beneficiary:Loan Processing D.P.



Reference:Ralph Lauren Corporation

 

Section 9.07.   Keepwell. Each Borrower Qualified Keepwell Provider hereby
jointly and severally absolutely, unconditionally, and irrevocably undertakes to
provide such funds or other support as may be needed from time to time for the
Parent Borrower to qualify as an Eligible Contract Participant during the Swap
Guarantee Eligibility Period in respect of any Swap Obligation (provided,
however, that each Borrower Qualified Keepwell Provider shall only be liable
under this Section 9.07 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.07, or
otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Borrower Qualified Keepwell Provider under this Section
9.07 shall remain in full force and effect until the obligations of the
Borrowers under this Agreement have expired, been discharged or have otherwise
been terminated in accordance with the terms of this Agreement. Each Borrower
Qualified Keepwell Provider intends that this Section 9.07 constitute, and this
Section 9.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of the Parent Borrower for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



 93 

Execution Version

 



ARTICLE X

Miscellaneous

 

Section 10.01.   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
and in the Guarantee Agreement shall be in writing and shall be delivered by
hand or nationally recognized overnight courier service, mailed by certified or
registered mail, U.S. first class postage prepaid, or sent by telecopy, as
follows:

 

(i)    if to any Borrower, to Ralph Lauren Corporation, 650 Madison Avenue, New
York, New York 10022, Attention of Jane Hamilton Nielsen, Executive Vice
President, Chief Operating Officer and Chief Financial Officer (Telecopy No.
(212) 318-7232), with a copy to Ralph Lauren Corporation, 650 Madison Avenue,
New York, New York 10022, Attention of Robert Alexander, Senior Vice President,
Treasurer and Global Tax (Telecopy No. (201) 531-6251);

 

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603-2300, Attention of Carla
Evans-Ali (Telecopy No. (844) 490-5663; Emails: carla.evans-ali@chase.com and
jpm.agency.servicing.1@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 10 South Dearborn, Floor 7, Chicago, Illinois
60603-2300, Attention of Carla Evans-Ali (Telecopy No. (844) 490-5663; Emails:
carla.evans-ali@chase.com and jpm.agency.servicing.1@jpmchase.com); and

 

(iii)    if to any other Lender or any Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b) Notices and other communications to the Lenders (including any Issuing Bank)
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 



 94 

Execution Version

 

Unless the Administrative Agent otherwise prescribes (i) notices and other
communications to a Lender (including an Issuing Bank) sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications to a Lender (including an Issuing Bank) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any Lender, by notice to the Administrative Agent and the Parent
Borrower).

 

(d) Electronic Systems.

 

(iv)    Each Loan Party, Issuing Bank and Lender agrees that the Administrative
Agent may, but shall not be obligated to, make Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

(v)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System, in each case except as found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of its obligations under the
Loan Documents by, such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

 



 95 

Execution Version

 

Section 10.02.   Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the Guarantee Agreement are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or the Guarantee Agreement or consent to any
departure by any Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement nor the Guarantee Agreement nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers or the Guarantors, as the
case may be, and the Required Lenders or by the Borrowers or the Guarantors, as
the case may be, and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release all or substantially all
of the Guarantors from their obligations under the Guarantee Agreement, without
the written consent of each Lender (except that no approval of the Lenders shall
be required to release a Guarantor in connection with the disposition of all the
capital stock of such Guarantor not prohibited by the Loan Documents) or (vi)
change any of the provisions of this Section or the definition of “Commitment”,
the definition of “Required Lenders”, the definition of “Applicable Percentage”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or an Issuing
Bank without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be. If the Administrative Agent and the Parent
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Parent Borrower shall
be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

 



 96 

Execution Version

 

Section 10.03.   Expenses; Indemnity; Damage Waiver. (a) The Parent Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Syndication Agent and the Lead Arrangers,
including the reasonable fees, charges and disbursements of one domestic counsel
for the Administrative Agent and the Lead Arrangers, collectively, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one domestic counsel and one foreign counsel, as necessary, in
each applicable jurisdiction for the Administrative Agent, the Syndication
Agent, any Issuing Bank or any Lender, in connection with the enforcement or
preservation of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.

 

(b) The Parent Borrower shall indemnify the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or any other Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of, or material breach of its obligations under
the Loan Documents by, such Indemnitee or such Indemnitee’s employer or any
Affiliate of either thereof or any of their respective officers, directors,
employees, advisors or agents. Paragraph (b) of this Section shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

 97 

Execution Version



 

(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, but without affecting the Parent Borrower’s
obligations thereunder, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party and any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document,
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrowers of any obligation they
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 10.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender (including any Issuing Bank) may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)  the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender (provided
that such Affiliate is a Swiss Qualifying Bank or a Swiss Permitted
Non-Qualifying Bank), an Approved Fund (provided that such Approved Fund is a
Swiss Permitted Non-Qualifying Bank) or, if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing, any other
assignee; provided, further, that the Parent Borrower shall be deemed to have
consented to any such assignment unless the Parent Borrower shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received written notice thereof;

 



 98 

Execution Version

 

(B)  the Administrative Agent; and

 

(C)  in the case of an assignment of a Commitment or an interest in Letters of
Credit, each Issuing Bank.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Parent Borrower shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

 

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)  the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)   no assignment (including any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund) shall be permitted if, immediately after giving
effect thereto, amounts would become payable by any Borrower under Section 2.13
or 2.15 (including amounts payable under Section 2.15 in respect of withholding
taxes) that are in excess of those that would be payable under such Section in
respect of the amount assigned if such assignment were not made;

 

(F)   no assignment shall be made to a natural person; and

 

(G)  no assignment shall be made to any Borrower or its Affiliates.

 

(H)  For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 



 99 

Execution Version

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (including, in the case
of any Non-U.S. Lender (including each Issuing Bank that is a Non-U.S. Lender),
obligations under Section 2.15(f)), and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15
and 10.03); provided, however, that no such assignment or transfer shall be
deemed to be a waiver of any rights which any Borrower, the Administrative Agent
or any other Lender shall have against such Lender. Any assignment or transfer
by a Lender (including an Issuing Bank) of rights or obligations under this
Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with, and subject to the conditions set
forth in, paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and each Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any Borrower, any Issuing Bank and (solely
with respect to the Revolving Credit Exposure of such Lender) any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 



 100 

Execution Version

 

(c) (i) Any Lender may, without the consent of the Parent Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the relevant Participant will have no proprietary interest
in the benefit of this Agreement or in any monies received by such Lender under
or in relation to this Agreement, (D) the relevant Participant will under no
circumstances be subrogated to, or substituted in respect of, such Lender's
claims under this Agreement or have otherwise any contractual relationship with,
or rights against, any Borrower under, or in relation to, this Agreement (except
as set forth in the following sentence with regards to benefits that each
Participant is entitled to under Sections 2.13, 2.14 and 2.15 to the same extent
as if it were a Lender and had acquired an interest by assignment pursuant to
paragraph (b) of this Section) and (E) the Borrowers, the Administrative Agent,
the applicable Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii), (iii), (v) and (vi) of the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender; provided that, the foregoing sentence shall not apply to Ralph Lauren
Europe Sàrl. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, each Loan Party and
the Administrative Agent shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(ii) A Participant shall not be entitled to the benefits of Section 2.13, 2.14
or 2.15 unless such Participant shall have complied with the requirements of
such Section; provided, that in any case in which a Participant is so entitled,
any such Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower's prior written consent, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 2.15(e) as though it were a Lender.

 



 101 

Execution Version

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall (i) release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto (ii) require any payments to be made by any Borrower or grant
to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Loan Documents, or (iii) upon any
enforcement of such pledge or assignment of a security interest, result in any
assignment, transfer or sub-participation of any such rights under the Loan
Documents which is in breach of this Clauses (a), (b) or (c) of this Section
10.04.

 

Section 10.05.   Survival. All representations and warranties made by the
Borrowers herein and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, and shall terminate at such time as no
principal of or accrued interest on any Loan or any fee or any other amount
payable under this Agreement (other than contingent indemnification obligations
that are not due and payable) is outstanding and unpaid, no Letter of Credit is
outstanding and the Commitments have expired or been terminated. The provisions
of Sections 2.13, 2.14, 2.15, 10.03, 10.13 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 10.06.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Guarantee
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 10.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 



 102 

Execution Version

 

Section 10.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York without reference to rules
or principles that would require the application of the laws of any other
jurisdiction.

 

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

 

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrowers, any Loan Party or its properties in the courts
of any jurisdiction.

 



 103 

Execution Version

 



(d) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 10.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.   Confidentiality. Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, in each case who have a need to know such
Information in accordance with customary banking practices (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Parent Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Borrower which is not subject to a confidentiality
obligation known to the Administrative Agent and the Lenders with respect to
such information. For the purposes of this Section, “Information” means all
information received from any Borrower or any Subsidiary relating to such
Borrower, any Subsidiary or their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by such Borrower or
any Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from any Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



 104 

Execution Version

 

Section 10.13.   Satisfaction in Applicable Currency. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b) The obligation of each Borrower hereunder or in respect of the Letters of
Credit to make payments in a currency (the “Agreement Currency”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent and the Lenders of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent and the
Lenders may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent and the Lenders in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Banks and each
Lender (as an alternative or additional cause of action) against such loss (if
any) and if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 10.14.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 



 105 

Execution Version

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.15.   No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of each of the
Borrowers, its stockholders and/or its affiliates.  Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its affiliates,
on the other.  Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with such transaction
or the process leading thereto.

 

Section 10.16.   USA PATRIOT Act. Each Lender and the Administrative Agent
hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), such Lender and Agent is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrowers shall provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 



 106 

Execution Version

 

Section 10.17.   Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 10.18.   Existing Credit Agreement. (a) The Lenders which are parties to
the Existing Credit Agreement (which Lenders constitute the “Required Lenders”
as defined in the Existing Credit Agreement) hereby (i) waive the requirement,
set forth in Section 2.07(c) of the Existing Credit Agreement, that the Parent
Borrower give not less than two Business Days’ notice of any termination of the
Commitments (as defined therein), (ii) acknowledge and agree that, for purposes
of determining the total “Revolving Credit Exposures” (as defined therein) that
would be outstanding thereunder on the date of such termination, the letters of
credit issued thereunder that are listed on Schedule 2.04 hereof shall (as a
result of the operation of the antepenultimate sentence of Section 2.04(a) of
this Agreement, which provides that on the Effective Date such letters of credit
shall be deemed to be “Letters of Credit” issued hereunder) on the Effective
Date be deemed no longer outstanding under the Existing Credit Agreement and
(iii) pursuant to Section 9.02 of the Existing Credit Agreement, consent to the
execution and delivery by JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent (under and as defined in the Existing Credit Agreement) for
and on behalf of the Lenders (under and as defined in the Existing Credit
Agreement), of this Agreement to evidence or effectuate (as set forth in Section
10.02(b)) the waivers and agreements set forth in clauses (i) and (ii) above.

 



 107 

Execution Version

 

(b) JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent as
defined in the Existing Credit Agreement hereby (i) waives, for and on behalf of
the Lenders (as defined therein), the requirement, set forth in Section 2.07(c)
of the Existing Credit Agreement, that the Parent Borrower give not less than
two Business Days’ notice of any termination of the Commitments (as defined
therein) and (ii) acknowledges and agrees, for and on behalf of the Lenders (as
defined therein), that for purposes of determining the total “Revolving Credit
Exposures” (as defined therein) that would be outstanding thereunder on the date
of such termination, the letters of credit issued thereunder that are listed on
Schedule 2.04 hereof shall on the Effective Date be deemed no longer outstanding
under the Existing Credit Agreement.

 

(c)  Upon the Effective Date, the Existing Credit Agreement shall deemed to be
terminated.

 

[Remainder of Page Intentionally Left Blank;

 

Signatures Follow]

 



 108 

Execution Version



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  RALPH LAUREN CORPORATION           By: /s/ Jane Nielsen     Name: Jane Nielsen
    Title: Chief Financial Officer           RL FINANCE B.V.           By: /s/
Agnieszka Gradeu     Name: Agnieszka Gradeu     Title: Managing Director        
  RALPH LAUREN EUROPE SÀRL           By: /s/ Robert Ian Alexander     Name:
Robert Ian Alexander     Title: Director           RALPH LAUREN ASIA PACIFIC
LIMITED           By: /s/ Howard Smith     Name: Howard Smith     Title:
President

 

[Signature Page to Credit Agreement (Ralph Lauren Corporation)]

 



109

Execution Version



  

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent           By: /s/ Devin
Roccisano     Name: Devin Roccisano     Title: Executive Director

 

[Signature Page to Credit Agreement (Ralph Lauren Corporation)]

 



110

Execution Version



 

  JPMORGAN CHASE BANK, N.A.,
as a Lender           By: /s/ Devin Roccisano     Name: Devin Roccisano    
Title: Executive Director           BANK OF AMERICA, N.A.,
as a Lender           By: /s/ Kevin Yuen     Name: Kevin Yuen     Title: Vice
President           WELLS FARGO BANK, N.A.,
as a Lender           By: /s/ Joseph Gricco     Name: Joseph Gricco     Title:
Vice President           HSBC BANK USA, N.A.,
as a Lender           By: /s/ Jason Fuqua     Name: Jason Fuqua     Title: Vice
President

 

[Signature Page to Credit Agreement (Ralph Lauren Corporation)]

 



111

Execution Version



 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender           By: /s/ Annie Chung     Name: Annie Chung     Title:
Director           By: /s/ Alice Neumann     Name: Alice Neumann     Title:
Managing Director           SUMITOMO MITSUI BANKING CORPORATION,
as a Lender           By: /s/ Michael Maguire     Name: Michael Maguire    
Title: Executive Director           GOLDMAN SACHS BANK USA,
as a Lender           By: /s/ Annie Carr     Name: Annie Carr     Title:
Authorized Signatory           ING BANK N.V., DUBLIN BRANCH,
as a Lender           By: /s/ Sean Hassett     Name: Sean Hassett     Title:
Director                   By: /s/ Cormac Langford     Name: Cormac Langford    
Title: Director

 

[Signature Page to Credit Agreement (Ralph Lauren Corporation)]

 



112

 

 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

 

1. Assignor: ______________________________       2. Assignee1:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]2]       3. Borrowers: Ralph Lauren Corporation, RL Finance
B.V., Ralph Lauren Europe Sàrl and Ralph Lauren Asia Pacific Limited 

 

 

 

 

  1 [Note to Lenders: until the competent authority publishes its interpretation
of the term “public” (as referred to in article 4.1(1) of the Capital
Requirements Regulation (EU/575/2013)), if the share of a Lender in any
borrowing requested by a Borrower incorporated in the Netherlands is less than
EUR100,000 (or its equivalent in another currency), and as soon as the competent
authority publishes its interpretation of the term “public”, a new Lender is
considered to be part of the “public” on the basis of that interpretation.]    
    2 Select as applicable.

 

 

 

 

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement       5. Credit Agreement: The Credit Agreement dated
as of August 12, 2019 among Ralph Lauren Corporation (the “Parent Borrower”), RL
Finance B.V., Ralph Lauren Europe Sàrl and Ralph Lauren Asia Pacific Limited
(together with the Parent Borrower, the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto       6. Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans for
all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans3 $ $        % $ $        %

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

  ASSIGNOR         ,   [NAME OF ASSIGNOR]           By:          Title:        
  ASSIGNEE             [NAME OF ASSIGNEE]           By:          Title:

 

 

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

 

2 

 

 

Consented to and Accepted:       JPMORGAN CHASE BANK, N.A., as   Administrative
Agent           By         Title:       Consented to:       [RALPH LAUREN
CORPORATION,   as Parent Borrower       By         Title:]4           [NAME OF
ISSUING BANK], as Issuing Bank       By         Title:  

 

 

 

 

4 To be added only if the consent of the Parent Borrower is required by Section
10.04(b)(i)(A) of the Credit Agreement.

 

 

3 

 

 

ANNEX 1

 

CREDIT AGREEMENT DATED AS OF AUGUST 12, 2019 AMONG RALPH LAUREN CORPORATION, RL
FINANCE B.V., RALPH LAUREN EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC LIMITED, THE
LENDERS PARTIES THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, AND
THE OTHER AGENTS PARTIES THERETO

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) and (b) thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender or any of their Affiliates, (vi) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vii) as of the date hereof it is a Swiss
Qualifying Bank or counts as (only) one Swiss Permitted Non-Qualifying Bank
under the Credit Agreement and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor, any Lead Arranger,
Syndication Agent or Co-Documentation Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

 

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption any Electronic System shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

 

2 

 

 

EXHIBIT B

 

FORM OF OPINION OF LOAN PARTIES’ COUNSEL

 

 

 



 

_____, 20__

 

To:JPMorgan Chase Bank, N.A.,          as Administrative Agent             and
 The Lenders set forth on Schedule A hereto

 

Ladies and Gentlemen:

 

We have acted as special New York legal counsel to Ralph Lauren Corporation, a
Delaware corporation (the “Corporation”), RL Finance B.V., a private company
with limited liability company organized under the laws of the Netherlands (“RL
Fin”), Ralph Lauren Europe Sàrl (Gesellschaft mit beschränkter Haftung), a
limited liability company organized under the laws of Switzerland (“Sàrl”) and
Ralph Lauren Asia Pacific Limited, a limited liability company organized under
the laws of Hong Kong (“PRLAPL”, and together with RL Fin and Sàrl,
collectively, the “Subsidiary Borrowers”) and the entities set forth on Schedule
B hereto (the “Subsidiary Guarantors,” and together with the Corporation, the
“U.S. Loan Parties”), in connection with the Credit Agreement, dated as of the
date hereof, (the “Credit Agreement”) among the Corporation, the Subsidiary
Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) and the other agents party
thereto, and the Guarantee Agreement, dated as of the date hereof (the
“Guarantee Agreement”) executed by each of the Subsidiary Guarantors in favor of
the Administrative Agent.

 

This opinion is being delivered to you pursuant to Section 4.01(d) of the Credit
Agreement. Capitalized terms used herein without definition shall have the
meanings specified in the Credit Agreement.

 

In connection with this opinion, we have examined and relied upon: (i) the
Credit Agreement, the Guarantee Agreement and the exhibits and schedules thereto
(collectively, the “Transaction Agreements”), (ii) for each U.S. Loan Party that
is a corporation, the Certificate or Articles of Incorporation and Bylaws, as
amended to date, of such U.S. Loan Party, and appropriate records of the
corporate proceedings of each such U.S. Loan Party, (iii) for each U.S. Loan
Party that is a limited liability company, the Certificate or Articles of
Formation and the Limited Liability Company Operating Agreement of such U.S.
Loan Party, as amended to date, and appropriate records of the company
proceedings of such U.S. Loan Party, (iv) for each U.S. Loan Party that is a
limited partnership, the Certificate of Limited Partnership and the limited
partnership agreement of such U.S. Loan Party, as amended to date, and
appropriate records of the partnership proceedings of such U.S. Loan Party, (v)
advice from the States of Delaware and New York as to the incorporation or
formation and good standing of each U.S. Loan Party incorporated or formed in
such State, and (vi) originals or copies certified or otherwise identified to
our satisfaction of such records, agreements, instruments and certificates of
public officials and of the U.S. Loan Parties and Subsidiary Borrowers as we
have deemed necessary and relevant to form the basis for our opinions herein. We
have not conducted any independent investigation, examination or inquiry of
factual matters in rendering the opinions set forth in this letter other than
the document examination described herein, and our opinion is qualified in all
respects by the scope of such document examination.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 2





 

In our examination, we have assumed, and express no opinion as to, the
genuineness of all signatures, the authenticity and completeness of all
documents submitted to us as originals, the conformity to originals of all
documents submitted to us as copies, the authenticity of the originals of such
latter documents and the legal competence and capacity of all natural persons.
We have also assumed that the Transaction Agreements are binding and enforceable
obligations of each of the parties thereto (other than the U.S. Loan Parties and
the Subsidiary Borrowers), and that each such other party and each Subsidiary
Borrower has obtained all consents, authorizations (including corporate or
partnership authorization, as the case may be, by the Subsidiary Borrowers),
permits and governmental approvals required for the consummation and performance
of the Transaction Agreements to which it is a party (except as otherwise
provided in Paragraph 3 below). As to certain factual matters material to this
opinion, we have relied upon representations and warranties of the U.S. Loan
Parties and the Subsidiary Borrowers with respect thereto set forth in the
Transaction Agreements or in certificates with respect thereto signed by
officers of the U.S. Loan Parties and the Subsidiary Borrowers, to the extent
deemed appropriate by us, and we have made no independent investigation thereof,
except as expressly indicated herein. We have assumed the accuracy and
completeness of the information obtained from public officials and records
included in the documents referred to above.

 

We have assumed that there was not any fraud, misrepresentation, omission or
deceit by any person in connection with the negotiation, execution, delivery and
performance of the Transaction Agreements or any of the documents contemplated
thereby. We have also assumed the absence of any mutual mistake of fact or
misunderstanding, duress or undue influence in the negotiation, execution or
delivery of the Transaction Agreements. We have further assumed that there are
not any agreements or understandings, written or oral, between or among the U.S.
Loan Parties, the Subsidiary Borrowers and the other parties to the Transaction
Agreements or any waiver of a right or remedy or usage of trade or course of
prior dealings among the parties that would define, alter, supplement or qualify
the terms of the Transaction Agreements or the Scheduled Agreements (as
hereinafter defined) to which any U.S. Loan Party or Subsidiary Borrower is a
party.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 3





 

When, in this opinion, we have used the phrases “to our knowledge,” “known to
us” or phrases of like import, such phrases refer only to the present actual
knowledge (i.e., conscious awareness) of the attorneys who are presently with
this firm and who our records indicate have devoted substantive attention to
matters related to the Transaction Agreements. In addition, except as expressly
set forth in this letter, we have not, in rendering our opinions in
Paragraph 2(d) below, reviewed court or other public records, but rather have
relied, solely as to the factual existence of any court orders, suits, actions,
proceedings, litigation or investigations of the type referenced therein, on (i)
certificates of officers of the U.S. Loan Parties and the Subsidiary Borrowers
and (ii) the representations and warranties of the U.S. Loan Parties and the
Subsidiary Borrowers contained in the Transaction Agreements.

 

Although, in connection with rendering this opinion, we have made the
assumptions set forth above and below and have relied upon the representations,
warranties and certificates referenced above, nothing has come to our attention
that has caused us to believe that we are not justified in relying on any of
such assumptions or on any of such representations, warranties or certificates.

 

We do not assume any responsibility for the accuracy, completeness or fairness
of any information, including, but not limited to, financial information,
furnished to you by or on behalf of the U.S. Loan Parties and/or the Subsidiary
Borrowers concerning the business, assets and affairs of the U.S. Loan Parties
and/or the Subsidiary Borrowers or any other information furnished to you by or
on behalf of the U.S. Loan Parties and/or the Subsidiary Borrowers or furnished
by us as special New York counsel to the U.S. Loan Parties and the Subsidiary
Borrowers, except for our conclusions of law in this opinion letter.

 

When the statements in this opinion are qualified by the term “material,” those
statements involve judgments and opinions as to the materiality or lack of
materiality of any matter to the U.S. Loan Parties, the Subsidiary Borrowers or
their respective businesses, prospects, assets or financial conditions, which
judgments and opinions are entirely those of the U.S. Loan Parties, the
Subsidiary Borrowers and their respective officers, after having been advised by
us as to the legal effect and consequences of such matters; however, such
opinions and judgments are not known to us to be incorrect.

 

In rendering the opinions herein with respect to matters of good standing and
other matters within the knowledge of public officials, we have relied solely
upon certificates of recent date of such officials.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 4





 

Based on the foregoing, and subject to the assumptions and qualifications
hereinafter set forth, it is our opinion that:

 

1.                  Based solely on the advice from the States of their
respective incorporation or formation, each of the U.S. Loan Parties has been
duly incorporated or formed, is existing and is in good standing under the laws
of the state of such U.S. Loan Party’s incorporation or formation. Each U.S.
Loan Party has the corporate, limited liability company or limited partnership,
as the case may be, power and authority to own its property and to conduct its
business as is now being conducted.

 

2.                  The execution, delivery and performance by each U.S. Loan
Party of the Transaction Agreements to which it is a party (a) have been duly
authorized by all requisite corporate, limited liability company or limited
partnership action on the part of such U.S. Loan Party, (b) will not result in a
breach of or constitute a default under as applicable, the Articles or
Certificate of Incorporation or Bylaws, the Certificate or Articles of Formation
or the Limited Liability Company Operating Agreement or the Certificate of
Limited Partnership or the Limited Partnership Agreement of such U.S. Loan
Party, (c) will not violate any law, rule or regulation of the United States of
America or the State of New York or the General Corporation Law of the State of
Delaware, or the Limited Liability Company Act of the State of Delaware, (d)
will not violate any judgment, order or decree of any court or governmental
authority of the United States of America or the State of New York of which we
have knowledge, naming any U.S. Loan Party, and (e) will not violate any of the
agreements listed on Schedule C hereto (the “Scheduled Agreements”).

 

3.                  The execution, delivery and performance by each Subsidiary
Borrower of the Transaction Agreements to which it is a party will not result in
a breach of or constitute a default under (a) any law, rule or regulation of the
United States of America or the State of New York or (b) the Scheduled
Agreements.

 

4.                  Each of the Transaction Agreements to which any U.S. Loan
Party is a party has been duly executed and delivered by such U.S. Loan Party.
Each of the Transaction Agreements to which any U.S. Loan Party or any
Subsidiary Borrower is a party constitutes the valid and legally binding
obligation of such U.S. Loan Party or Subsidiary Borrower, as the case may be,
enforceable against such U.S. Loan Party or Subsidiary Borrower in accordance
with its terms.

 

5.                  No authorization, approval, or other action by any U.S. Loan
Party or Subsidiary Borrower, and no notice to, consent of, order of or filing
by any U.S. Loan Party or Subsidiary Borrower with, any United States Federal or
New York governmental authority, or under the General Corporation Law of the
State of Delaware or the Limited Liability Company Act of the State of Delaware
is required in connection with the execution, delivery and performance by such
U.S. Loan Party or Subsidiary Borrower of the Transaction Agreements to which it
is a party.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 5





 

6.                  To our knowledge, there is no pending or threatened action,
suit, or proceeding against any U.S. Loan Party or Subsidiary Borrower, or the
property of any U.S. Loan Party or Subsidiary Borrower, in any court or
tribunal, or before any arbitrator of any kind or before or by any Governmental
Authority (A) asserting the invalidity of any of the Transaction Agreements or
any document to be delivered by any U.S. Loan Party or Subsidiary Borrower
thereunder, or (B) seeking any determination or ruling that might materially and
adversely affect (i) the performance by any U.S. Loan Party or Subsidiary
Borrower of its obligations under the Transaction Agreements or any document to
be delivered thereunder, or (ii) the validity or enforceability of the
Transaction Agreements or any documents to be delivered thereunder.

 

7.                  No U.S. Loan Party or Subsidiary Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

 

The opinions herein are subject to the following qualifications:

 

We express no opinion as to the enforceability of any provision of the
Transaction Agreements or other instruments to the extent such provision may be
subject to, and affected by (A) applicable bankruptcy, insolvency, moratorium,
receivership, assignment for the benefit of creditors or other similar state or
federal laws affecting the rights and remedies of creditors generally
(including, without limitation, fraudulent conveyance or transfer laws) and
judicially developed doctrines in this area, such as equitable subordination and
substantive consolidation of entities, (B) equitable principles (whether
considered in a proceeding in equity or at law), (C) an implied covenant of good
faith, diligence, reasonableness and fair dealing, concepts of materiality and
the requirement that the right, remedy or penalty sought to be proportionate to
the breach, default or injury, (D) possible judicial action giving effect to
foreign laws or foreign governments or judicial action affecting or relating to
the rights or remedies of creditors, and (E) compliance with, and limitations
imposed by, procedural requirements relating to the exercise of remedies. In
addition, we express no opinion on the enforceability of certain rights and
remedies set forth in the Transaction Agreements or other instruments to the
extent such rights or remedies may be limited by applicable state law, but in
our opinion, such laws will not materially interfere with the practical
realization of the principal benefits intended to be provided by the Transaction
Agreements or such instruments.

 

We express no opinion with respect to the enforceability of provisions in the
Transaction Agreements providing for (A) specific performance, injunctive relief
or other equitable remedies, regardless of whether such enforceability is sought
in a proceeding in equity or at law, (B) any indemnification, hold harmless,
release or exculpation, the enforceability of which may be limited by applicable
federal and state securities laws and general principles of public policy or
that purport to indemnify or hold harmless a party for, or release, exculpate or
exempt a party from, its own action or inaction involving gross negligence,
recklessness, willful misconduct or unlawful conduct or (C) a choice of law to
the extent limited by the choice-of-law rules of the State of New York and
general principles of public policy.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 6





 

We express no opinion concerning any provisions in the Transaction Agreements
which (A) purport to change or alter the manner in which service of process may
be effected under applicable law, (B) relate to the submission of jurisdiction,
insofar as they purport to confer subject matter jurisdiction on a court to
adjudicate any controversy relating to the Transaction Agreements in any
circumstances in which such court would not have subject matter jurisdiction,
(C) relate to the enforceability of the choice of New York law or a choice of
forum of a Federal court or a state court located in the State of New York in an
action or proceeding in Federal court or in a state court outside of the State
of New York or (D) relate to setoffs in respect of participations purchased in
the Loans or the Letters of Credit.

 

We express no opinion concerning any law other than the internal laws of the
State of New York, the General Corporation Law of the State of Delaware, the
Limited Liability Act of the State of Delaware and the federal law of the United
States, and we express no opinion with respect to the applicability thereto or
the effect of the laws of any other jurisdiction, or in the case of Delaware,
any other laws, or as to matters of municipal law or the laws of any local
agencies within any state. We note that we are not members of the Bar of the
State of Delaware and our knowledge of the General Corporation Law of the State
of Delaware, and the Limited Liability Act of the State of Delaware is derived
from a reading of the most recent compilation of such statutes available to us
without consideration of any judicial or administrative interpretations thereof.

 

We express no opinion as to compliance with applicable environmental, pension,
tax, employee benefit, land use, anti-money laundering, antifraud or antitrust
statutes, rules or regulations of state or federal law.

 

We express no opinion with respect to or regarding any matters pertaining to
patents, trademarks or copyrights.

 

We express no opinion as to the enforceability of any provision in any of the
Transaction Agreements (A) purporting to preclude the modification of a
Transaction Agreement other than through a writing signed by all the parties to
such Transaction Agreement, (B) to the effect that failure to exercise or delay
in exercising a right or remedy will not operate as a waiver of the right or
remedy, (C) purporting to require the payment or reimbursement of fees, costs,
expenses, or other amounts without regard to whether they are reasonable in
nature or amount, or (D) purporting to bind third parties who are not parties to
the Transaction Agreements.

 

We express no opinion as to any mortgage, indenture, lease, contract or other
agreement (oral or written) or undertaking of any U.S. Loan Party or Subsidiary
Borrower other than the Scheduled Agreements.

 



 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Lenders set forth on Schedule A hereto

_____, 20__

Page 7





 

Our opinions set forth above are based upon our consideration of those statutes,
rules and regulations which, in our experience, are normally applicable to those
transactions contemplated by the Transaction Agreements.

 

We express no opinion as to the enforceability of any purported waiver by any
Person of any right granted pursuant to statute which may not be legally waived
or the effectiveness of any purported waiver by any Person of any right granted
pursuant to statute which may not be legally waived.

 

Our opinions set forth in this letter are based upon the facts in existence and
the laws in effect on the date hereof and we expressly disclaim any obligation
to update our opinions herein, regardless of whether changes in such facts or
laws come to our attention after the delivery hereof.

 

This opinion is rendered only to you and is solely for your benefit in
connection with the above transactions. This opinion may not be relied upon by
any other Person or for any other purpose without our prior written consent. At
your request, we hereby consent to reliance hereon by any assignee under the
Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 10.04 of the Credit Agreement,
on the condition and understanding that (i) this opinion speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this
opinion, to consider its applicability or correctness to other than its
addressees, or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

 

This opinion may not be used, circulated, quoted or otherwise referred to for
any other purpose other than disclosure (i) to your auditors and professional
advisers, and (ii) as required by law or pursuant to legal process.

 

  Very truly yours,

 



 

 



 

EXHIBIT C

 

FORM OF GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of August 12, 2019 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Credit Agreement, dated as of August
12, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ralph Lauren Corporation (the “Parent Borrower”), RL
Finance B.V., Ralph Lauren Europe Sàrl and Ralph Lauren Asia Pacific Limited
(together with the Parent Borrower, the “Borrowers”), the Lenders and the
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:

 

Section 1.          DEFINED TERMS

 

1.1           Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 



 

 

 

(b)           The following terms shall have the following meanings:

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of each Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement and Specified Cash Management Agreement, any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement and this Guarantee, any Letter of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement, any guarantee
thereof or any other document made, delivered or given in connection with any of
the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by any
Borrower pursuant to the terms of any of the foregoing agreements).
Notwithstanding the foregoing, for purpose of determining the obligations of any
Guarantor under this Guarantee Agreement, the definition of “Borrower
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

 

“Reimbursement Obligation”: the obligation of the Parent Borrower (or a
Subsidiary, if applicable) to reimburse the applicable Issuing Bank pursuant to
Section 2.04(e) of the Credit Agreement for amounts drawn under Letters of
Credit.

 

“Supported Guarantor” means (i) a corporation, partnership, proprietorship,
organization, trust or other entity other than a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act and Commodity Futures Trading
Commission regulations thereunder that would not constitute an Eligible Contract
Participant but for the effect of the keepwell provided in Section 2.8 hereof or
(ii) a person that the Commodity Futures Trading Commission has determined is
eligible to qualify as an Eligible Contract Participant under Section 1a(18) of
the Commodity Exchange Act by virtue of being a beneficiary of a keepwell and
that would not qualify as an Eligible Contract Participant but for the effect of
the keepwell provided in Section 2.8 hereof.

 

1.2           Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guarantee
shall refer to this Guarantee as a whole and not to any particular provision of
this Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

Section 2.          Guarantee

 

2.1           Guarantee. (a) Each Guarantor hereby, jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations (other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor). As used in this Guarantee, the
term “Lenders” includes affiliates of Lenders which are parties to any Specified
Cash Management Agreements or Specified Swap Agreements.

 

(b)           Anything herein to the contrary notwithstanding, the maximum
liability of each Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 



2

 

 

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing this Guarantee or affecting the rights and remedies
of the Administrative Agent or any Lender hereunder.

 

(d)          This Guarantee shall remain in full force and effect until all the
Borrower Obligations and the obligations of each Guarantor under this Guarantee
shall have been satisfied by payment in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may be free from any Borrower Obligations.

 

(e)           No payment made by any Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments are terminated.

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrowers or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
on account of the Borrower Obligations are paid in full in immediately available
funds, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in immediately available funds, such amount shall be held
by such Guarantor for the benefit of the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 



3

 

 

2.4           Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for this
Guarantee.

 

2.5           Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Guarantee; and all dealings between any Borrower and any
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrowers or any Guarantor with respect to the Borrower Obligations.
Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Borrower Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6           Reinstatement. This Guarantee shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 



4

 

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
dollars or the applicable Alternative Currency at the office of the Agent
located at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South
Dearborn, Floor 7, Chicago, Illinois 60603.

 

2.8           Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Supported
Guarantor for such Supported Guarantor to qualify as an Eligible Contract
Participant during the Swap Guarantee Eligibility Period in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the obligations of the Borrowers under the
Credit Agreement have expired, been discharged or have otherwise been terminated
in accordance with the terms of the Credit Agreement. Each Qualified Keepwell
Provider intends that this Section 2.8 constitute, and this Section 2.8 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Supported Guarantor for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Section 3.          THE ADMINISTRATIVE AGENT

 

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

Section 4.          MISCELLANEOUS

 

4.1           Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.02(b) of the Credit Agreement.

 

4.2           Notices. All notices, requests and demands to or upon the
Administrative Agent, any Lender or any Guarantor to be effective shall be in
writing, shall be given in the manner and at the addresses specified in Section
10.01 of the Credit Agreement (or, in the case of any Guarantor, to such
Guarantor c/o the Parent Borrower at the address of the Parent Borrower set
forth in said Section or at such other address as the Parent Borrower may
provide in accordance with Section 10.01(c) of the Credit Agreement) and shall
be deemed to have been duly given or made when received.

 



5

 

 

4.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

4.4           Enforcement Expenses; Indemnification. (a) Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket expenses incurred in collecting against such Guarantor
under this Guarantee or otherwise enforcing or preserving its rights under this
Guarantee, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or similar
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Guarantee.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guarantee to the extent the
Parent Borrower would be required to do so pursuant to Section 10.03 of the
Credit Agreement.

 

(d)          The agreements in this Section 4.4 shall survive repayment of the
Borrower Obligations and all other amounts payable under the Credit Agreement.

 

4.5           Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

 

4.6           Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand for payment under this Guarantee and although such
obligations may be unmatured; provided that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 



6

 

 

4.7          Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

4.8          Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.9           Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

4.10         Integration. This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

4.11       GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.12         Submission To Jurisdiction; Waivers. (a) Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guarantee against any Guarantor or its
properties in the courts of any jurisdiction.

 

(b)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Guarantee irrevocably consents to service of
process in the manner provided for notices in Section 4.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(d)          Each Guarantor waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.

 



7

 

 

4.13         Additional Guarantors. Each Subsidiary of the Parent Borrower that
is required to become a party to this Guarantee pursuant to Section 5.09 of the
Credit Agreement or is designated by the Parent Borrower to be a Guarantor
pursuant to the definition of “Guarantor” in Section 1.01 of the Credit
Agreement shall execute and deliver to the Administrative Agent an Assumption
Agreement in the form of Annex 1 hereto and thereupon shall become a Guarantor
under this Guarantee.

 

4.14         Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Borrower Obligations shall have been paid in full in
immediately available funds, the Commitments have been terminated and no Letters
of Credit shall be outstanding, this Guarantee Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.

 

(b)          At the request and sole expense of the Parent Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Parent Borrower shall have delivered to the Administrative Agent, at least
ten Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and the terms of the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement.

 

4.15       WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of Page Intentionally Left Blank;

 

Signatures Follow]

 



8

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

  Acqui Polo GP, llc     By:         Name:     Title:       Ralph Lauren Retail,
Inc. (f/k/a FASHIONS OUTLET OF AMERICA, INC.)       By:         Name:     Title:
      PRL FASHIONS, INC.       By:         Name:     Title:       PRL
INTERNATIONAL, INC.       By:         Name:     Title:       PRL NETHERLANDS
LIMITED, LLC       By:         Name:     Title:

 



 

 

 

  PRL USA, INC.       By:         Name:     Title:       THE POLO/LAUREN
COMPANY, L.P.   By: PRL International, Inc. its General Partner       By:      
  Name:     Title:

 



 

 

 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________ (the “Additional Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Ralph Lauren Corporation (the “Parent Borrower”), RL Finance B.V.,
Ralph Lauren Europe Sàrl and Ralph Lauren Asia Pacific Limited, the Lenders and
the Administrative Agent have entered into the Credit Agreement, dated as of
August 12, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain of the Parent
Borrower’s Subsidiaries (other than the Additional Guarantor) have entered into
the Guarantee Agreement, dated as of August 12, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee Agreement”) in favor of
the Administrative Agent for the benefit of the Lenders;

 

WHEREAS, the Credit Agreement requires or permits the Additional Guarantor to
become a party to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
as provided in Section 4.13 of the Guarantee Agreement, the Additional Guarantor
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.

 

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank;

 

Signature Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GUARANTOR]     By:                                      Name:    
Title:

 



 

 

 



EXHIBIT D-1

 

FORM OF NEW LENDER SUPPLEMENT5

 

SUPPLEMENT, dated as of _______ ___, 20__, to the Credit Agreement, dated as of
August 12, 2019, as amended, supplemented or otherwise modified from time to
time (the “Credit Agreement”) among RALPH LAUREN CORPORATION (the “Parent
Borrower”), RL FINANCE B.V., RALPH LAUREN EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC
LIMITED, the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.01(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent of the Administrative Agent shall not be unreasonably withheld) by
executing and delivering to the Parent Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the Parent
Borrower and the Administrative Agent (or on such other date as may be agreed
upon among the undersigned, the Parent Borrower and the Administrative Agent),
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $[__________].

 

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement and that, as of the date hereof, it is a Swiss
Qualifying Bank or counts as (only) one Swiss Permitted Non-Qualifying Bank
under the Credit Agreement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Section 5.01(a) and (b) thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.15(e) of the Credit
Agreement.

 



 

 

5   [Note to Lenders: until the competent authority publishes its interpretation
of the term “public” (as referred to in article 4.1(1) of the Capital
Requirements Regulation (EU/575/2013)), if the share of a Lender in any
borrowing requested by a Borrower incorporated in the Netherlands is less than
EUR100,000 (or its equivalent in another currency), and as soon as the competent
authority publishes its interpretation of the term “public”, a new Lender is
considered to be part of the “public” on the basis of that interpretation.]

 



 

 

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:


 

_________________________

(Address)

 

_________________________

(Attention)

_________________________

(Telecopy)

_________________________

(Telephone)

 

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

 

[Remainder of page left blank intentionally.]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

  

            (Name of Lender)       By:            Name:     Title:

 

Accepted this __ day of

_________, 20__

 

RALPH LAUREN CORPORATION       By:                                             
            Name:     Title:  

 

Accepted this __ day of

__________, 20__

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent       By:     
                                 Name:     Title:  

 



 

 

 



Exhibit D-2



 

FORM OF
COMMITMENT INCREASE SUPPLEMENT

 

SUPPLEMENT, dated as of _______ ___, 20__, to the Credit Agreement, dated as of
August [__], 2019, as amended, supplemented or otherwise modified from time to
time (the “Credit Agreement”) among RALPH LAUREN CORPORATION (the “Parent
Borrower”), RL FINANCE B.V., RALPH LAUREN EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC
LIMITED, the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.01(d) thereof that any
Lender may increase its Commitment under the Credit Agreement with the consent
of the Parent Borrower and the Administrative Agent by executing and delivering
to the Parent Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase its Commitment under the Credit
Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1. The undersigned agrees that, on the date this Supplement is accepted by the
Parent Borrower and the Administrative Agent (or on such other date as may be
agreed upon among the undersigned, the Parent Borrower and the Administrative
Agent), its Commitment shall be increased by $[___________] from
$[_____________] to $[____________].

 

2. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

[Remainder of page left blank intentionally.]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 



            (Name of Lender)       By:            Name:     Title:

 

 

Accepted this __ day of

_________, 20__

 

RALPH LAUREN CORPORATION       By:                                             
            Name:     Title:  

 

Accepted this __ day of

__________, 20__

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent       By:     
                                 Name:     Title:  

 



 

 

 



EXHIBIT E-1



 

form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 12, 2019 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN
EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                       Name:     Title:  

 

Date: ________ __, 20__

 



 

 

 



EXHIBIT E-2



 

FORM OF U.S. TAX compliance CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 12, 2019 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN
EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on the applicable IRS Form W-8. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                       Name:     Title:  

 

Date: ________ __, 20__]

 



 

 

 



EXHIBIT E-3



 

U.S. TAX compliance CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 12, 2019 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN
EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) the applicable IRS Form W-8 or
(ii) an IRS Form W-8IMY accompanied by the applicable IRS Form W-8 from each of
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:                                       Name:     Title:  

 

Date: ________ __, 20__]

 



 

 

 



EXHIBIT E-4



 

U.S. TAX compliance CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 12, 2019 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN
EUROPE SÀRL, RALPH LAUREN ASIA PACIFIC LIMITED, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender from time to
time party thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) the
applicable IRS Form W-8 or (ii) an IRS Form W-8IMY accompanied by the applicable
IRS Form W-8 from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 



By:                                       Name:     Title:  

 

Date: ________ __, 20__]

 



 

 

